     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 1 of 139


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X

IN RE AEGEAN MARINE PETROLEUM NETWORK,            MEMORANDUM AND ORDER
INC. SECURITIES LITIGATION
------------------------------------X             18 Civ. 4993 (NRB)

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     Court-appointed lead plaintiff Utah Retirement Systems (“lead

plaintiff”) brings this securities class action individually and

on behalf of other investors who purchased or otherwise acquired

Aegean Marine Petroleum Network, Inc. (“Aegean”) securities on the

New York Stock Exchange (“NYSE”) between February 27, 2014 and

November 5, 2018 inclusive (the “Class Period”) and were damaged

as a result.   Specifically, lead plaintiff brings claims against

sixteen defendants, alleging violations of Sections 10(b), 20(a),

20(b), and 20A of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§ 78j(b), 78t(a), 78t(b), and 78t-1, and the

rules and regulations promulgated thereunder, including Rule 10b-

5, 17 C.F.R. §§ 240.10b-5(b), 240.10b-5(a) and (c).           Before the

Court are nine motions to dismiss the consolidated class action

complaint.

     This case was filed the day after Aegean issued a press

release on June 4, 2018, which disclosed the existence of a
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 2 of 139


fraudulent     scheme   that   transpired   over   a   number   of    years. 1

According to the press release, certain accounts receivable at

Aegean, amounting to approximately $200 million, would need to be

written off because the transactions that gave rise to the accounts

receivable “may have been, in full or in part, without economic

substance and improperly accounted for in contravention of the

Company’s normal policies and procedures.”         Complaint (“Compl.”),

ECF No. 81 ¶ 148.

     Aegean issued a second press release on November 2, 2018,

announcing that an internal investigation determined that Aegean

had been the victim of a fraud perpetrated by a “former affiliate

of the Company,” whereby “up to US$300 million of Company cash and

other assets were misappropriated through fraudulent activities.”

Id. ¶¶   26,    166.    The    Reconstituted   Audit   Committee     “further

confirmed that the approximately US$200 million of receivables are

uncollectible and will be written off.”         Id.    ¶ 149.

     As alleged in the complaint, Dimitris Melissanidis, 2 the

founder and former chief executive officer of Aegean, was the

driving force behind the scheme.       Further, lead plaintiff alleges




     1  The first complaint was filed by Nick Simco, who was not ultimately
appointed lead plaintiff. ECF No. 1. The complaint named defendants Aegean,
E. Nikolas Tavlarios, and Spyros Gianniotis.
     2  Melissanidis’ counsel points out that lead plaintiff has incorrectly
spelled his name in the caption in the complaint and in its briefing.    For
purposes of this opinion, we will use the correct spelling. ECF No. 200.

                                     -2-
        Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 3 of 139


that Melissanidis was aided by various officers and directors.

Aegean’s auditors, moreover, are alleged to have failed to identify

the scheme notwithstanding the existence of numerous red flags.

As a consequence of the scheme, Aegean is alleged to have issued

public      filings,     financial     statements,          and     audit     opinions

containing false information throughout the Class Period.

        Unsurprisingly,     when     the   reconstituted           Audit     Committee

disclosed the scheme in 2018, Aegean’s stock price fell.                          Days

later, on November 6, 2018, Aegean declared Chapter 11 bankruptcy

and was delisted from the NYSE on December 3, 2018.                    Id. ¶ 480.

        Defendants in this action include Aegean’s founder and former

Chief      Executive      Officer      (“CEO”),           Dimitris      Melissanidis

(“Melissanidis”); Aegean officers E. Nikolas Tavlarios (“Nikolas

Tavlarios”), Spyros Gianniotis (“Gianniotis”), Jonathan McIlroy

(“McIlroy”),      and     Spyridon    Fokas     (“Fokas”);          Aegean     outside

directors Peter C. Georgiopoulos (“Georgiopoulos”), Yiannis N.

Papanicolaou       (“Papanicolaou”),          John        P.      Tavlarios     (“John

Tavlarios”),              Konstantinos               D.            Koutsomitopoulos

(“Koutsomitopoulos”), and George Konomos (“Konomos”); and auditors

Deloitte Touche Tohamatsu Limited (“Deloitte Touche”), Deloitte &

Touche LLP (“Deloitte US”), Deloitte Certified Public Accountants,

S.A.    (“Deloitte      Greece”),    PricewaterhouseCoopers           International




                                       -3-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 4 of 139


Limited (“PwC International”), PricewaterhouseCoopers LLP (“PwC

US”), and PricewaterhouseCoopers S.A (“PwC Greece”). 3

       For the reasons set forth below, the Court grants Papanicolaou

and Koutsomitopoulos’ motion to dismiss for lack of personal

jurisdiction; grants Fokas’ motion to dismiss for lack of personal

jurisdiction; grants in part and denies in part Melissanidis’

motion to dismiss for lack of personal jurisdiction and failure to

state a claim upon which relief can be granted; grants McIlroy’s

motion to dismiss for insufficient service of process; grants PwC

International and Deloitte Touche’s motion to dismiss for failure

to state a claim upon which relief can be granted; grants PwC US

and Deloitte US’s motion to dismiss for failure to state a claim

upon       which   relief   can   be   granted;   grants   Nikolas   Tavlarios,

Georgiopoulos, Konomos, and John Tavlarios’ motion to dismiss for

failure to state a claim upon which relief can be granted; denies




       3Defendants filed separate submissions as below: Deloitte US and PwC US
(ECF Nos. 180, 182, 184, 267); Deloitte Greece and PwC Greece (ECF Nos. 187,
188, 272); Deloitte Touche and PwC International (ECF Nos. 191, 192, 273);
Nikolas Tavlarios, Georgiopoulos, John Tavlarios, and Konomos (ECF Nos. 196,
197, 268); Melissanidis (ECF Nos. 199, 200, 271); Fokas (ECF Nos. 210, 211,
264); McIlroy (ECF Nos. 225, 226, 261); Gianniotis (ECF Nos. 229, 230, 263);
and Koutsomitopoulos and Papanicolaou (ECF Nos. 232, 233, 269). Lead plaintiff
opposed defendants’ motions in five separate submissions, one of which opposed
various defendants’ motions to dismiss for lack of personal jurisdiction and
improper service (ECF No. 242). Lead plaintiff also submitted the following
submissions challenging the merits of the defendants’ motions, as below:
Melissanidis (ECF No. 239); Deloitte Greece and PwC Greece (ECF No. 240);
Deloitte US, PwC US, Deloitte Touche, and PwC International (ECF No. 241); and
Nikolas Tavlarios, Georgiopoulos, Konomos, John Tavlarios, McIlroy, Fokas,
Gianniotis, Papanicolaou, and Koutsomitopoulos (ECF No. 250).


                                         -4-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 5 of 139


Gianniotis’ motion to dismiss; and denies PwC Greece and Deloitte

Greece’s motion to dismiss.

I. Background 4

      Melissanidis founded Aegean in 1995 as a single bunkering

station in Piraeus, Greece.            Compl. ¶ 120.       Aegean grew into a

marine fuel logistics company that supplied and marketed refined

marine fuel and lubricants to ships in port and at sea.               Id. ¶ 43.

Aegean also owned and operated a fleet of bunkering tankers, which

supplied fuel for use by ships.             Id.    On June 6, 2005, Aegean was

incorporated      under   the   laws   of    the    Marshall   Islands,   but   it




      4 The following facts, which are drawn from the operative consolidated
complaint, are accepted as true for purposes of the Court’s ruling on
defendants’ motion to dismiss. See ECF No. 81. The Court draws all reasonable
inferences in lead plaintiff’s favor. See Koch v. Christie’s Int’l PLC, 699
F.3d 141, 145 (2d Cir. 2012). In addition, the Court takes judicial notice of
various court transcripts, filings, and rulings in other lawsuits; publicly
available SEC filings; publicly available websites; and publicly available
accounting and financial/auditing standards, which the parties appended to their
submissions.   See Declaration of A. Chowning Poppler, ECF No. 247 (“Poppler
Decl.”) and Declaration of Nicole Lavallee, ECF No. 249 (“Lavallee Decl.”). In
a separate submission, ECF No. 248, lead plaintiff requested that the Court
take judicial notice of the documents appended to the Lavallee Decl., and
defendants did not object. See, e.g., In re ForceField Energy Inc. Sec. Litig.,
No. 15 Civ. 3020, 2017 WL 1319802, at *1 (S.D.N.Y. Mar. 29, 2017) (taking
judicial notice of defendant’s public SEC filings for fact that contents were
disclosed); RA Glob. Servs. Inc. v. Avicenna Overseas Corp., 817 F. Supp. 2d
274, 281 (S.D.N.Y. 2011) (finding that the Court may take judicial notice of
documents filed in other courts to establish the fact of such litigation and
associated filings); Jenkins v. Eaton, No. 08 Civ. 0713, 2009 WL 811592, at *1
(E.D.N.Y. Mar. 27, 2009) (finding that the Court may take judicial notice of
public documents, including records of administrative agencies).




                                       -5-
        Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 6 of 139


maintained its headquarters in Piraeus, Greece and had an office

in New York, New York.        Id. ¶¶ 43, 46.

     Aegean is not named as a defendant since, as noted earlier,

Aegean filed for bankruptcy on November 6, 2018 in the United

States Bankruptcy Court for the Southern District of New York

following the disclosure of Melissanidis’ fraud.

        A. Parties

              1. Lead Plaintiff

     Lead plaintiff Utah Retirement Systems is a public pension

fund that provides retirement and insurance benefits for Utah

public employees.       Id. ¶ 42.    Lead plaintiff purchased shares of

Aegean securities during the Class Period.           Id.

              2. Defendant Melissanidis

     After      founding   Aegean    in   1995,   Melissanidis    served    as

President and CEO of Aegean from June 2005 until December 2006 and

served as director and Chairman of the Board until July 2006.              Id.

¶ 49.     Following Aegean’s Initial Public Offering (“IPO”) in 2006

and until September 2016, Melissanidis served as the Head of

Corporate Development.        Id.   From September 2016 until May 2018,

Melissanidis worked as a consultant to Aegean.             Id.   As will be

explored in greater detail below, Melissanidis and his family are

also alleged to have owned and/or controlled other businesses that




                                      -6-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 7 of 139


engaged    in   related-party   transactions     with   Aegean,   including

Aegean Oil, S.A. and Aegean Shipping Management S.A.            Id. ¶ 51.

     Lead plaintiff brings claims against Melissanidis pursuant to

Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c)

promulgated thereunder alleging scheme liability; Section 20(a) of

the Exchange Act alleging control liability; Section 20(b) of the

Exchange Act alleging action “through or by means of another

person”; and Section 20A of the Exchange Act alleging insider

trading.     At the threshold, Melissanidis challenges the Court’s

exercise of personal jurisdiction.

             3. Officer Defendants

     Lead plaintiff brings claims against four officer defendants

(“Officer    Defendants”).      Nikolas    Tavlarios    was   President   and

Principal Executive Officer (“President”) of Aegean from December

2006 until June 1, 2017.        Id. ¶ 52.     Thereafter he worked as a

consultant to Aegean from an office in New York City.                     Id.

Gianniotis was the Chief Financial Officer (“CFO”) of Aegean from

2008 until April 17, 2018.       Id. ¶ 55.     Fokas was General Counsel

and Secretary for Aegean as well as a Board member beginning in

June 2005.      Id. ¶ 57.   McIlroy was the manager of global trading

from January 2016 until July 2017, and then served as the President

of Aegean until November 2018.       Id. ¶ 56.




                                     -7-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 8 of 139


     Lead plaintiff brings claims against each of the Officer

Defendants pursuant to Section 10(b) of the Exchange Act and Rule

10b-5(b) promulgated thereunder alleging fraudulent misstatements

or omissions; Section 10(b) of the Exchange Act and Rule 10b-5(a)

and (c) promulgated thereunder alleging scheme liability; and

Section 20(a) of the Exchange Act alleging control liability. Lead

plaintiff also brings claims against Gianniotis and Fokas under

Section 20A of the Exchange Act alleging insider trading.                  At the

threshold, Fokas challenges this Court’s exercise of personal

jurisdiction and McIlroy argues that he was not properly served.

             4. Director Defendants

     Lead    plaintiff     also   brings    claims    against     five   director

defendants    (“Director     Defendants”)      who    sat    on   the    Board   of

Directors    of   Aegean   (the    “Board”).      Georgiopoulos         served   as

Chairman of the Board of Aegean from December 2006 until his

resignation on June 16, 2017.           Id. ¶¶ 60, 195.           Likewise, John

Tavlarios served as a Board member from December 2006 until his

resignation on June 16, 2017.        Id. ¶ 66, 195.         Papanicolaou became

a Board member in December 2006, and also served as a member of

Aegean’s Audit Committee.         Id. ¶ 65.    Koutsomitopoulos and Konomos

also served as a Board members, beginning in May 2008 and November

2008 respectively, and they also served on the Audit Committee

until they were removed on June 4, 2018.             Id. ¶¶ 69, 70.      Together,



                                      -8-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 9 of 139


Koutsomitopoulos, Konomos, and Papanicolaou are referred to as the

“Audit Committee Defendants.”

     Lead plaintiff brings claims against each of the Director

Defendants pursuant to Section 10(b) of the Exchange Act and Rule

10b-5(b) promulgated thereunder alleging fraudulent misstatements

or omissions; Section 10(b) of the Exchange Act and Rule 10b-5(a)

and (c) promulgated thereunder alleging scheme liability; and

Section 20(a) of the Exchange Act alleging control liability.

Additionally, lead plaintiff brings claims under Section 20(a) of

the Exchange Act against the Audit Committee Defendants with

respect to their alleged supervision of the auditors.                          At the

threshold,    Papanicolaou          and   Koutsomitopoulos        challenge        this

Court’s exercise of personal jurisdiction.

             5. Auditor Defendants

     Lead    plaintiff      sued      six       auditor     defendants      (“Auditor

Defendants”), three of which are affiliated with the Deloitte

network     and   three        of     which       are     affiliated        with    the

PriceWaterhouseCoopers network.

     Deloitte Touche is a membership-based company with member and

network   accounting     and    advisory        firms     operating    in   countries

throughout the world.       Id. ¶ 74.         Deloitte Touche has headquarters

in the United Kingdom and an office in New York City, and maintains

global    policies   that      address        relationships      between      foreign



                                          -9-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 10 of 139


associated firms and audit clients.             Id. ¶¶ 74-76.         Deloitte US is

a   member   of   Deloitte      Touche,   and     is   a    Delaware    corporation

headquartered in New York City.           Id. ¶ 82.        Deloitte US is alleged

to have assisted Deloitte Greece in reviewing various filings with

the   Securities      and   Exchange    Commission         (“SEC”).      Id.   ¶   84.

Deloitte Greece also is a member of Deloitte Touche.                      Id. ¶ 77.

Deloitte     Greece    served    as    Aegean’s    principal      accountant       and

independent auditor from 2006 — when Aegean had its IPO — until

June 20, 2016.        Id.

      PwC International is a membership-based company with member

and network accounting and advisory firms operating locally in

countries throughout the world.           Id. ¶ 87.         PwC US is a member of

PwC International, and is a Delaware corporation with its principal

office in New York City.         Id. ¶ 92.      PwC Greece is a member of the

PwC network and is located in Halandri, Greece.                   Id. ¶ 88.        PwC

Greece served as Aegean’s principal accountant and independent

auditor from June 20, 2016 through the end of the Class Period.

Id. ¶ 89.

      Lead plaintiff brings claims pursuant to Section 10(b) of the

Exchange Act and Rule 10b-5(b) promulgated thereunder against

Deloitte Greece and PwC Greece (together, the “Greek Auditors”)

alleging fraudulent misstatements and omissions.                  Lead plaintiff

also brings claims against Deloitte Touche and PwC International



                                        -10-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 11 of 139


(together, the “Global Auditors”) and Deloitte US and PwC US

(together, the “US Auditors”) pursuant to Section 20(a) of the

Exchange Act alleging control liability.

        B. Factual Allegations

     As the predicate for its case, lead plaintiff relies on two

2018 press releases, in which Aegean announced that a former

affiliate     (now     identified   as     Melissanidis)    had    fraudulently

misappropriated $300 million from Aegean and that $200 million in

accounts receivable had to be written off because the receivables

were based on fake transactions (“Fraudulent Scheme”).

     First, on June 4, 2018, Aegean issued a press release (the

“June     2018    Press       Release”)    announcing      that    a   recently

reconstituted         Audit    Committee      (the   “Reconstituted       Audit

Committee”)      at   Aegean    retained    independent    legal    counsel    to

examine “approximately $200 million of accounts receivable owed to

the Company . . . from four counterparties that were reflected in

the Company’s financial statements as of December 31, 2017.”                  Id.

¶ 148.     The press release explained that the transactions that

gave rise to the accounts receivable “may have been, in full or in

part, without economic substance and improperly accounted for in

contravention of the Company’s normal policies and procedures.”

Id. The press release further stated that a “number of individuals

employed by the Company across multiple functions who are believed



                                      -11-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 12 of 139


to have been involved in the Transactions have been terminated or

placed     on   administrative    leave       pending    the    outcome   of   the

investigation.” Id. The June 2018 Press Release does not identify

the individuals who were terminated or placed on administrative

leave.

       On November 2, 2018, Aegean issued another press release (the

“November 2018 Press Release,” and together with the June 2018

Press Release, the “2018 Press Releases”), announcing that an

internal investigation determined that Aegean had been the victim

of a fraud perpetrated by a “former affiliate of the Company,”

whereby “up to US$300 million of Company cash and other assets

were misappropriated through fraudulent activities.”                  Id. ¶¶ 26,

166.     The press release further provided that the Reconstituted

Audit Committee believed that the “receivables were improperly

recorded as part of a scheme to facilitate and conceal an extensive

misappropriation       of   Company    assets   channeled      to   OilTank,   but

accounted for as transactions with these shell companies.”                     Id.

¶ 149.     The Reconstituted Audit Committee “further confirmed that

the approximately US$200 million of receivables are uncollectible

and will be written off.”        Id.    The press release stated that the

scheme “involved the creation of falsified and forged documents,

including       bank   statements,      audit    confirmations,       contracts,

invoices and third party certifications.”               Id.    The Reconstituted



                                       -12-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 13 of 139


Audit Committee also explained that Aegean’s internal controls

over financial reporting had been materially ineffective.                     Id.

¶ 8.    Aegean conceded that as a result of the scheme, revenues and

earnings were “substantially overstated” in 2015, 2016, and 2017.

Id. ¶¶ 150, 155.

       The operative complaint, ECF No. 81, endeavors to build upon

the 2018 Press Releases.            While lead plaintiff proffers various

theories to hold the Officer Defendants, Director Defendants, and

Auditor Defendants responsible for the Fraudulent Scheme, of which

Melissanidis was the architect, lead plaintiff concedes that there

is no allegation that any of the Officer or Director Defendants

were directly sharing in Melissanidis’ self-dealing and theft, or

that they were the active participants in the creation of false

documents.       Tr.    of   Oral    Arg.,    Mar.   9,    2021   at   55:19-56:1.

Nevertheless, lead plaintiff, again relying on the 2018 Press

Releases, alleges a series of events beginning in 2010, including

“additional actions to defraud” Aegean, which “allowed the . . .

Fraudulent Scheme to continue for years.”                 Id. ¶¶ 12, 172.   These

actions are detailed in sequence below.

             1. Initial Public Offering

       Eleven   years    after      Melissanidis     founded      Aegean,   Aegean

completed an IPO in December 2006.             Id. ¶ 4.      The IPO Prospectus,




                                       -13-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 14 of 139


dated November 24, 2006, revealed a record of Melissanidis’ past,

which included, inter alia:

       •   Charges in 1999 and 2000 against Melissanidis arising from
           an investigation of sham bunkering transactions, which
           included instances of false certifications, forgery, and
           trafficking in contraband.    Ultimately Melissanidis was
           acquitted. Id. ¶ 130.
       •   A criminal complaint filed by a dock workers union, which
           ultimately was withdrawn. Id. ¶ 131.
       •   Criminal charges in 2002 regarding embezzlement arising
           from a 1992 transaction. Melissanidis was acquitted. Id.
           ¶ 132.
       •   Accusations of threatening the chief executive of a Greek
           gaming company. Id. ¶ 134.


The IPO Prospectus also disclosed that Aegean was engaged in

substantial related-party transactions with entities controlled by

Melissanidis and/or his family, including Aegean Oil, S.A., and

Aegean Shipping Management S.A.         Id. ¶ 133.

       As a result of his background, Melissanidis was forced to

take extraordinary steps so that Aegean could complete its IPO.

Id. ¶ 135.      Prior to the IPO, Aegean structured its management

team so that Melissanidis did not remain an executive after the

IPO.       Id. ¶ 370.    Further, Aegean entered into the so-called

Framework Agreement, filed with the SEC on November 3, 2006, which

provided that Melissanidis would step down from the Aegean Board

and was precluded from joining the Board or naming directors who

would serve as either Board Chairman or Chair of the Audit and


                                     -14-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 15 of 139


Nominating Committees.         Id. ¶ 135.           After the IPO, Aegean traded

on the NYSE under the ticker symbol “ANW.”                      Id. ¶ 44.

     Notwithstanding          the     Framework           Agreement,        Melissanidis

remained    active    in    Aegean:     he    served        as    head    of    corporate

development    and    owned    the    Aegean        Warehouse      where       the   Aegean

corporate    offices    were     located.           Id.    ¶¶    45,     49.     Further,

Melissanidis continued to control a majority of Aegean shares

following     the    IPO,   as      Leveret     —    a     company       controlled     by

Melissanidis - was expected to own 55.3% of Aegean’s outstanding

shares.    Id. ¶ 50.

     Additionally, Melissanidis had long-standing relationships

with a number of the officers and directors at Aegean.                                 For

example, Director Defendants Georgiopoulos and John Tavlarios were

major shareholders of Aegean since before Aegean’s IPO, and they

maintained their significant stakes throughout the Class Period.

Id. ¶ 33.     Also, both Georgiopoulos and John Tavlarios agreed to

serve on the Aegean Board.           Id. ¶ 136.

     Further, companies run by Georgiopoulos and John Tavlarios

are alleged to have engaged in related-party transactions with

Aegean.     For example, Georgiopoulos was formerly the Chairman of

Genco Shipping & Trading Limited, which purchased lubricating oils

from Aegean.        Id. ¶ 433.       Also, Gener8 (also known as “General

Maritime    Corporation”       or     “GMC”),        where       Georgiopoulos,       John



                                        -15-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 16 of 139


Tavlarios, and Konomos were also directors and/or executives,

purchased sizeable amounts of marine fuel from Aegean.                    Id. ¶ 433.

Moreover, Aegean also leased office space from Gener8.                     Id. ¶ 46.

     Aegean’s officers, too, are alleged to have connections with

other Melissanidis ventures.            Fokas, Aegean’s General Counsel, was

appointed to serve as Vice Chairman of the Board of OPAP, a company

owned in part by Melissanidis, and his law practice was engaged by

other entities controlled by Melissanidis. Id. ¶ 332. Gianniotis,

Aegean’s     CFO,   meanwhile,     is    alleged   to    have    engaged     in   the

financing of some of Melissanidis’ companies.                  Id.

              2. The Fraudulent Scheme:         Fujairah        Facility    &    False
                Accounts Receivable

     The     construction    of    the    Fujairah      Oil    Terminal     Facility

(“Facility”) was central to the Fraudulent Scheme.                   Lead plaintiff

alleges that a company called OilTank was the principal beneficiary

of Aegean’s cash and asset misappropriation, which was facilitated

in connection with construction of the Facility.                     Id. ¶ 156.    In

order   to     conceal    the     misappropriation,           Aegean    accumulated

approximately $200 million in accounts receivable between 2015,

2016,   and    2017,     through    transactions        that     lacked    economic

substance and were made with shell companies “owned or controlled

by former employees or affiliates of [Aegean].”                      Id. ¶ 26.    The

details of this scheme, as alleged, are set forth below.




                                         -16-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 17 of 139


       On April 27, 2010, Aegean announced its plan to build the

Facility, an inland storage facility located in the United Arab

Emirates (“UAE”).            In order to construct the Facility, Aegean

acquired as a subsidiary Aegean Oil Terminal Corporation (“AOTC”)

— which is owned and controlled by the Melissanidis family — for

no consideration.           Id. ¶¶ 157, 381.          AOTC’s only asset was a 25-

year lease on a property in Fujairah. Id. ¶ 381. Aegean separately

contracted with OilTank to oversee the construction and building

of the Facility on that property.                     Id. ¶ 382.       The complaint

alleges         on    information    and    belief    that   OilTank    is   owned   or

controlled by Melissanidis.                Id.    It is also alleged that on March

31, 2010, OilTank had signed a contract with AOTC for OilTank’s

oversight of the construction of the Facility.                  Id.    The   estimated

cost       of   the    facility     was    $105   million,   and   construction      was

expected to be complete by the end of 2012.                   Id. ¶¶ 157, 159.

       However, construction was not complete in 2012 or 2013 and

the cost of the Facility continued to rise, exceeding budget.                        In

Aegean’s 2013 Form 20-F 5 for the fiscal year ending December 31,

2013, Aegean stated that it had paid an additional $62.7 million

that year for construction of the Facility, bringing total costs




       5A Form 20-F is a form issued by the SEC that must be submitted by all
foreign private issuers with equity shares listed on exchanges in the United
States. Form 20-F requires foreign private issuers to submit annual reports
within six months of the end of a company’s fiscal year.


                                             -17-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 18 of 139


to $151.8 million.      Id. ¶ 160.    Aegean stated that it had remaining

contractual obligations of approximately $13 million for 2014, and

that it expected construction to be complete by the second quarter

of 2014.      Id.

      Once again, the completion date was not met and construction

was not completed until the fourth quarter of 2014.                     Id. ¶ 162.

In its 2014 Form 20-F, Aegean disclosed that it paid $61.4 million

toward the Facility in that year.            Id.    Ultimately, Aegean stated

that it paid $205.3 million for construction and other related

costs of the Facility, as well as capitalized interest of $16.6

million.      Id.

      Relatedly, beginning in December 2014, Aegean is alleged to

have misrepresented the cost of the Facility on its balance sheets,

id.   ¶¶   163-67,     which     resulted     in    violations     of     US   GAAP

requirements, id. ¶ 168.           Moreover, the complaint alleges on

information     and   belief   that   Aegean       transferred    an    additional

$185.3 million to OilTank between July 2015 and January 2018.                  Id.

¶ 385.

      In   connection     with     the   alleged       misappropriation,       the

complaint alleges that between 2015 and 2017, Aegean’s accounts

receivable escalated, and that some of the “receivables” were

connected to transactions with related parties.                  Id. ¶¶ 401-02.

In    fact,     the   Reconstituted      Audit        Committee        found   that



                                      -18-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 19 of 139


approximately $200 million of accounts receivable balances were

uncollectible and overstated.          Id. ¶ 403.    The Reconstituted Audit

Committee also found that the transactions underlying the reported

receivables        “lacked   economic         substance     as     the   [four]

counterparties were shell companies with no material assets or

operations and were owned or controlled by former employees or

affiliates    of    [Aegean].”    Id.         Receivables   from    these   four

counterparties are alleged to have accounted for approximately 6%

and 11% of Aegean’s total assets reported on December 31, 2015 and

2016 respectively.      Id. ¶ 404.     Moreover, for 2015 and 2016, it is

alleged that sales were declining while accounts receivable were

increasing.    Id. ¶ 406.     The complaint does not allege the names

of the four counterparties.

             3. 2013 and 2015 Note Offerings

     During this period, Aegean filed a series of documents with

the SEC in advance of note offerings.               On July 3, 2013, Aegean

filed a shelf Registration Statement on Form F-3 (“Form F-3”) for

the sale of up to $200 million in Aegean securities.                 Id. ¶ 138.

The Form F-3 was signed by the Officer and Director Defendants

including Gianniotis, Nikolas Tavlarios, Fokas, Georgiopoulos,

Konomos, John Tavlarios, Papanicolaou, and Koutsomitopoulos, with

the exception of McIlroy.        Id.     On August 20, 2013, Aegean filed

an amendment to the Form F-3 (“Prospectus”) (together with the



                                       -19-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 20 of 139


Form F-3, the “Shelf Registration Statement”).             Id. ¶ 139.      The

same defendants who signed the original Form F-3 — Gianniotis,

Nikolas Tavlarios, Fokas, Georgiopoulos, Konomos, John Tavlarios,

Papanicolaou, and Koutsomitopoulos — each signed the Prospectus.

Id.   On October 18, 2013, Aegean filed with the SEC a Prospectus

Supplement for the sale of $75 million of notes due in 2018, and

on October 23, 2013, Aegean issued and sold $86.3 million of notes.

Id.

      About fourteen months later, on January 12, 2015, Aegean

announced that it would sell $40 million aggregate principal amount

of notes in a public offering, and on January 13, 2015, Aegean

announced that it was increasing the size of the offering to $42

million.    Id. ¶ 140.     On January 14, 2015, Aegean filed with the

SEC a prospectus supplement (together with the Shelf Registration

Statement and preceding filings disclosing note offerings, the

“Offering Documents”).        Id. ¶¶ 139-40.       The Offering Documents

incorporated by reference Aegean’s November 24, 2015 Form 6-K 6 with

financial results for the nine months that ended September 30,

2014 as well as the 2013 Form 20-F, which contained audited

financial statements for the most recent fiscal period. Id. ¶ 250.

Lead plaintiff alleges that the 2013 Form 20-F contained false and



      6 Form 6-K is required as a cover page for foreign issuers filing reports

with the SEC.


                                     -20-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 21 of 139


misleading statements. Id. ¶ 252. Aegean sold $48.3 million worth

of notes two days later.      Id.   ¶ 251.

             4. Bylaws Amendment

      About four months later, on May 27, 2015, the Board of Aegean

revised Aegean’s Amended and Restated Bylaws to reduce the quorum

requirement for stockholders’ meetings from a majority of the

outstanding shares to one-third of outstanding shares.          Id. ¶ 375.

In effect, this provided Melissanidis, Georgiopoulos, and John

Tavlarios with shareholder control.        Id. ¶ 338.

             5. Share Repurchase

      About fifteen months later, on August 17, 2016, Aegean issued

a press release (“August 2016 Press Release”) announcing that an

independent committee of the Board authorized the purchase of

11,303,031 shares that belonged to Melissanidis (“Repurchase”).

Id. ¶ 178.    Under the terms of the authorization, Aegean agreed to

repurchase the shares at a price of $8.81 per share, based on the

value of the shares at the close of trading on August 16, 2016.

Id.   In total, the purchase price was approximately $100 million,

representing approximately 22% of Aegean’s outstanding shares.

Id.   In connection with this announcement, Melissanidis agreed to

step down from his role as Head of Corporate Development at Aegean,

effective immediately.      Id.    He would, however, continue to serve

as a consultant to Aegean.        Id.   Meanwhile, Fokas and Gianniotis



                                    -21-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 22 of 139


are alleged between the two of them to have sold $1 million in

Aegean stock contemporaneously with the Repurchase.                  Id. ¶ 332.

Speaking of the Repurchase, Melissanidis is quoted in the August

2016 Press Release, having stated that he was “honored to have

played a role in Aegean’s evolution” and that he “look[ed] forward

to . . . watching Aegean continue on its trajectory of growth and

success.”       Id. ¶ 180.

       Also in the August 2016 Press Release, President Nikolas

Tavlarios commented on the Repurchase, stating:

               We believe this sizeable repurchase of the
               Company’s shares underscores the Board’s
               confidence in Aegean’s prospects, and will
               provide meaningful and immediate earnings
               accretion for all Aegean shareholders . . . We
               are fortunate to have a solid balance sheet
               and strong free cash flow, which provide us
               the opportunity to repurchase shares while
               continuing to invest in our business to drive
               continued growth and shareholder value.

Id. ¶ 179.       Nikolas Tavlarios echoed this sentiment in an August

25,    2016    article    on    Tradewinds.com,    a   maritime    publication,

stating, “The company had good strength on its balance sheet . . .

It    worked    out   well     for   [Melissanidis],   for   us    and    for   the

investors. Everyone wins.”           Id. ¶ 182.

       On     September   19,    2016,    Aegean   issued    a    press   release

announcing that the Repurchase closed on September 15, 2016.                    Id.

¶ 181.




                                         -22-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 23 of 139


                  6. 2016 Loans and Offerings

       According          to   lead    plaintiff,        notwithstanding     Nikolas

Tavlarios’ statements, the Repurchase created a “severe liquidity

problem behind the scenes because the repurchase caused [Aegean]

to violate the terms of its line of credit.”                    Id. ¶ 190.      As a

result, following the Repurchase, Aegean renewed and obtained a

number of loans and offered a series of notes, which “dilut[ed]”

Aegean’s current shareholder value.                Id.

       Specifically, on September 20, 2016, Aegean issued a press

release announcing the successful renewal of a $1 billion secured

global borrowing base multicurrency revolving credit facility as

well    as    a    $250    million    secured    United    States   borrowing    base

revolving credit facility.              Id.      In the press release, Nikolas

Tavlarios touted that the loans would provide “ample financial

flexibility” as Aegean continued to execute its strategy.                         Id.

¶ 183.       CFO Gianniotis is also quoted in the press release, having

stated, “We believe that the decision by our bank lenders to renew

and    contribute         to   the    credit     facilities    underscores      their

confidence in the strength of our global platform and ability to

generate significant value.”              Id.      On October 24, 2016, Aegean

entered into a loan agreement with Grady Properties Corporation

SA, which is owned by relatives of Melissanidis, for up to $25




                                          -23-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 24 of 139


million at a 6% interest rate.                  Id. ¶ 189.        The balance was $20

million as of December 31, 2016.                 Id.

       In Aegean’s November 16, 2016 Q3 press release, Gianniotis

stated,     “During        the   quarter        we   strengthened      our   financial

flexibility with the renewal of our $1 billion credit facility on

improved terms.”           Id. ¶ 185.      During Aegean’s Q3 conference call

the next day, however, Gianniotis explained that total debt was

$756 million, having increased by $64.5 million as Aegean “used

cash to buy back shares from our founder.”                   Id. ¶ 186.

       Further, on December 13, 2016, Aegean revealed in a Form 6-K

that Aegean was not in compliance with the covenants in its debt

agreements.       Id. ¶ 187.        Therefore, on November 4, 2016, Aegean

had obtained a waiver from its lenders under its 2013 Secured

Multicurrency      Revolving        Credit      Facility,    which     resulted   in    a

temporary increase in the interest rate.                     Id.     Moreover, Aegean

announced     that    it     intended      to    offer     $100    million   in   4.25%

convertible senior unsecured notes in a private offering, which

would be used in part to repay a portion of “the outstanding short-

term indebtedness under [Aegean’s] [2013 Credit Facility].”                        Id.

¶¶ 142, 188.      On December 14, 2016, Aegean announced that it was

upsizing the notes offering to $150 million.                         Id. ¶ 188.        On

December 19, 2016 and January 11, 2017, Aegean issued and sold

$150    million      and    $22.5    million,          respectively,    in   aggregate



                                           -24-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 25 of 139


principal amount of its 4.25% convertible unsecured senior notes.

Id. ¶ 144.

               7. 2017 Activist Investor Committee Letters and Interim
                  Resignations

       Against the background of the delays in constructing the

Facility, escalating receivables, the Repurchase, and a series of

loan adjustments and debt offerings, investors began to voice

concerns and objections.

       First, on April 25, 2017, a group of shareholders representing

more    than    12%    of   Aegean’s    outstanding   shares   (the   “Activist

Investors Committee”) sent a letter to Georgiopoulos, the Chairman

of the Board, highlighting deficiencies in Aegean’s financing

structure and corporate governance and suggesting changes to the

composition of the Board.              Id. ¶¶ 20, 192.   The letter was not

public.     Id.

       On June 1, 2017, following a poor Q1 earnings report released

on May 23, 2017, Nikolas Tavlarios resigned as Aegean’s President.

Id. ¶¶ 17-18.         On June 16, 2017, Georgiopoulos and John Tavlarios

left the Board after failing to receive a majority vote for their

reelection.       Id. ¶¶ 18, 195.

       On December 20, 2017, the Activist Investors Committee sent

another private letter to Papanicolaou, who was interim Chairman

of the Board, objecting to (a) a recent suggestion that the Company

would consider reducing the size of the Board to four members; (b)


                                         -25-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 26 of 139


continuing       related-party      transactions       with    the    companies

controlled by Melissanidis; (c) the Repurchase, which took place

prior to a 48% decline in Aegean’s stock price; and (d) the move

of Aegean’s executive functions, including financial and control,

to the same offices in Piraeus as Melissanidis’ other entities.

Id. ¶ 196.      The Activist Investors Committee also complained that

capital expenditure projects had “destroyed an immense amount of

shareholder value,” and, in particular, argued that Aegean’s share

price would be more than double its present level if Aegean had

not constructed the Facility.          Id.    The letter also stated that

the Activist Investors Committee would nominate four independent

director candidates at the 2018 Annual Meeting.               Id.

               8. HEC Acquisition

     According to lead plaintiff, in reaction to pressure from

outside    shareholders     urging   the     election    of   new    independent

directors, senior managers and employees along with the Board took

action    to    conceal   the   Fraudulent    Scheme    by    orchestrating   an

acquisition that would solidify Melissanidis’ control of Aegean.

Id. ¶ 197.

     On February 20, 2018, Aegean announced in a press release

that it had entered into a transaction to acquire H.E.C. Europe

Limited (“HEC”) (the “HEC Acquisition”), a closely-related company

owned by Melissanidis and his family.           Id.     Consideration for the



                                     -26-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 27 of 139


deal    was    $367   million,     including       the    assumption     of   certain

indebtedness, which was payable in the form of a combination of

debt, the assignment of certain accounts receivable, cash, and

shares of Aegean common stock, which would represent approximately

33% of the issued and outstanding common stock of Aegean after

giving effect to the issuance.            Id.    This 33% stake in Aegean would

provide Melissanidis with the sole ability to form a quorum for

shareholder votes pursuant to the Second Amended and Restated

Bylaws.       Id.     Moreover,     as    a   term   of    the   HEC   Acquisition,

Melissanidis        and   his    family    would     designate       three    nominees

(including Melissanidis’ son) for appointment to the Board and

would recommend an independent nominee to the Board.                           Id.   A

Special       Committee     of     the     Board,        comprised     of     Konomos,

Papanicolaou, and Koutsomitopoulos, approved the HEC Acquisition.

Id.    The press release indicated that the Special Committee was

advised by an independent financial advisor.                  Id.

       On March 8, 2018, certain shareholders from the Activist

Investors Committee initiated a lawsuit against Aegean and its

four directors at the time — Konomos, Papanicolaou, Fokas and

Koutsomitopoulos — seeking to enjoin the HEC Acquisition in the

United States District Court for the Southern District of New York.

Id. ¶ 203.      On March 12, 2018, Judge Loretta A. Preska entered a

temporary restraining order (“TRO”) enjoining the HEC Transaction.



                                          -27-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 28 of 139


Id. ¶ 209.      She referred to the HEC Acquisition as “highly

suspect.”    Id.     Referencing the allegations, she observed that

Melissanidis,      the   founder,   “stands   on   both   sides   of    the

transaction” insofar as he “exercises de facto control over Aegean

Marine, the proposed acquirer, and exercises control over the

proposed acquiree” and that there are “interconnections between

the three members of the independent committee and [the Founder]

and his other companies.”        Id.; see also Decision, RMB Holdings

LLC v. Aegean Marine Petroleum Network, Inc., No. 18 Civ. 2085,

Mar. 12, 2018, ECF No. 21 at 3:20-4:4.        Judge Preska extended the

TRO for 14 days on March 16, 2018, and on March 20, 2018, stayed

the proceedings.     Compl. ¶¶ 210-211.

     On March 27, 2018, Aegean announced the termination of the

HEC Acquisition.     Id. ¶ 211.     Just over a month later, on May 2,

2018, Aegean announced that it settled the HEC Acquisition lawsuit

and agreed to appoint three additional members to the Board (none

of whom are named in this lawsuit): Tyler Baron, Donald Moore, and

Raymond Bartoszek.       Id. ¶¶ 23, 211.   Moreover, the members of the

Audit Committee — Papanicolaou, Koutsomitopoulos, and Konomos —

were replaced by the three new directors, who together comprised

the Reconstituted Audit Committee.         Id. ¶¶ 24, 213.    On May 22,

2018, Aegean announced that the Reconstituted Audit Committee was

reviewing Aegean’s annual reporting process and that Aegean’s



                                    -28-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 29 of 139


principal offices, located in a building owned by Melissanidis,

would be relocated.        Id. ¶ 212.

             9. The Fall Out

      On June 4, 2018, Aegean issued the June 2018 Press Release,

detailed above, which revealed the Fraudulent Scheme to the public.

Id. ¶ 25.        On November 2, 2018, Aegean issued the follow-up

November 2018 Press Release, also described above, which detailed

findings from the Reconstituted Audit Committee’s investigation.

Id. ¶ 26.

      On November 6, 2018, Aegean announced that it filed a petition

for relief under Chapter 11 of the Bankruptcy Code.                 Id. ¶ 29.

Aegean’s shares were delisted from the NYSE on December 3, 2018.

Id. ¶ 44.

II.   Personal Jurisdiction

      At     the      outset,       defendants      Melissanidis,      Fokas,

Koutsomitopoulos, and Papanicolaou move to dismiss for lack of

personal jurisdiction.          “The Court considers the jurisdictional

issues first, because a dismissal for lack of jurisdiction renders

all other claims moot.”         Darden v. DaimlerChrysler N. Am. Holding

Corp., 191 F. Supp. 2d 382, 386 (S.D.N.Y. 2002) (citing Ruhrgas AG

v. Marathon Oil Co., 526 U.S. 574, 583 (1999)).            For the reasons

below,     the     Court   grants    Fokas’   and    Koutsomitopoulos     and




                                      -29-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 30 of 139


Papanicolaou’s     motions    in    their    entirety   and   grants   in   part

Melissanidis’ motion.

      A. Legal Standard

      “Jurisdiction to resolve cases on the merits requires . . .

authority . . . over the parties (personal jurisdiction), so that

the court’s decision will bind them.”            Ruhrgas, 526 U.S. at 577.

In   determining    whether    it    has    personal    jurisdiction   over   a

defendant, the Court employs a two-step inquiry.              First, the Court

must determine whether there is a “statutory basis for exercising

personal jurisdiction.”        Marvel Characters, Inc. v. Kirby, 726

F.3d 119, 128 (2d Cir. 2013) (citation omitted). Second, the Court

must consider whether exercise of personal jurisdiction over the

defendant is consistent with due process under the Constitution,

which requires the Court to determine whether the defendant has

minimum contacts with the forum and whether it is reasonable to

exercise jurisdiction.        Licci ex rel. Licci v. Lebanese Canadian

Bank, SAL, 732 F.3d 161, 168-73 (2d Cir. 2013).

      As to the first step, section 27 of the Exchange Act, 15

U.S.C. § 78aa, provides a statutory basis for federal jurisdiction.

Section 78aa states, in relevant part:

           The district courts of the United States . . .
           shall   have    exclusive   jurisdiction    of
           violations of [the Exchange Act] or the rules
           and regulations thereunder, and of all suits
           in equity and actions at law brought to
           enforce any liability or duty created by [the


                                      -30-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 31 of 139


           Exchange Act] or the rules and regulations
           thereunder.

15 U.S.C. § 78aa.     Section 27 also provides for worldwide service

of process.     SEC v. Straub, 921 F. Supp. 2d 244, 252 (S.D.N.Y.

2013) (citing 15 U.S.C. § 77v).         Pursuant to case law, there are

three recognized bases for exercising jurisdiction over a foreign

defendant.     “Jurisdiction is proper if a foreign defendant . . .

(1) does business in the forum (Restatement § 35); (2) does an act

in the forum (Restatement § 36); or (3) causes an effect in the

forum by an act done elsewhere (Restatement § 37).”           In re CINAR

Corp. Sec. Litig., 186 F. Supp. 2d 279, 304-05 (E.D.N.Y. 2002)

(citation omitted).

     As   to   the   second     step,   to   determine   whether   personal

jurisdiction is consistent with due process, the Court first

inquires whether the defendant has sufficient minimum contacts

with the forum.      Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945).   Second, if the defendant has sufficient minimum contacts

with the forum, the Court assesses whether the exercise of personal

jurisdiction comports with “traditional notions of fair play and

substantial justice.”     Id.

     A Court has general personal jurisdiction over a defendant

where the individual is domiciled. Sonera Holding B.V. v. Cukurova

Holding A.S., 750 F.3d 221, 225 (2d Cir. 2014).           With respect to

specific personal jurisdiction, on the other hand, “[t]he inquiry


                                    -31-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 32 of 139


... focuses on ‘the relationship among the defendant, the forum,

and the litigation.’” Walden v. Fiore, 134 S.Ct. 1115, 1121 (2014)

(quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775

(1984)).        For this Court “to exercise [specific] jurisdiction

consistent with due process, the defendant’s suit-related conduct

must create a substantial connection with the forum State.”                Id.

“The proper question is not where the plaintiff experienced a

particular injury or effect but whether the defendant’s conduct

connects him to the forum in a meaningful way.”             Id. at 1125; see

also 7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., No. 13 Civ.

981, 2015 WL 1514539, at *10 (S.D.N.Y. Mar. 31, 2015), aff’d, 771

F. App’x 498 (2d Cir. 2019) (“Plaintiff must demonstrate that the

[defendant’s] suit-related conduct creates minimum contacts with

New York, however, not simply that the [defendant has] a presence

here     or    conduct[s]    business    activities     here   in   general”)

(alterations in original).

       To     allege   personal   jurisdiction   over   a   defendant,   group

pleading is not permitted.         Instead, the plaintiff is required to

establish personal jurisdiction separately over each defendant.

Famular v. Whirlpool Corp., 16 Civ. 944, 2017 WL 2470844, at *2

(S.D.N.Y. June 7, 2017).          Moreover, the “plaintiff must establish

the court’s jurisdiction with respect to each claim asserted.”




                                      -32-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 33 of 139


Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 24 (2d Cir. 2004)

(emphasis in original).

      Where, as here, a number of the defendants reside in Greece,

this Circuit relies on the “effects test” to determine whether it

can exercise specific jurisdiction over a defendant whose “conduct

that forms the basis of the controversy occurs entirely out-of-

forum,” and whose “only relevant jurisdictional contacts with the

forum are therefore in-forum effects harmful to the plaintiff.”

Tarsavage v. Citic Tr. Co., Ltd., 3 F. Supp. 3d 137, 145 (S.D.N.Y.

2014).    Pursuant to the effects test, “the exercise of personal

jurisdiction may be constitutionally permissible if the defendant

expressly aimed its conduct at the forum.”         Id. (citing Licci, 732

F.3d at 173).     “[T]he fact that harm in the forum is foreseeable

. . . is insufficient for the purpose of establishing specific

personal jurisdiction over a defendant.”         In re Terrorist Attacks

on Sept. 11, 2001, 714 F.3d 659, 674 (2d Cir. 2013).

      If a Court finds that the plaintiff has alleged that defendant

has   minimum   contacts   with   the   forum   sufficient   to   establish

personal jurisdiction, the Court then must determine whether it is

“reasonable” to assert jurisdiction. To do so, the Court considers

“(1) the burden that the exercise of jurisdiction will impose on

the defendant; (2) the interests of the forum state in adjudicating

the case; (3) the plaintiff’s interest in obtaining convenient and



                                    -33-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 34 of 139


effective relief; (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of the controversy; and

(5) the shared interest of the states in furthering substantive

social policies.”    Metro. Life Ins. Co. v. Robertson-Ceco Corp.,

84 F.3d 560, 568 (2d Cir. 1996).

     B. Analysis

          1. Melissanidis

     Melissanidis moves to dismiss this case for lack of personal

jurisdiction.      As an initial matter, lead plaintiff does not

dispute that there is no general jurisdiction over Melissanidis,

who is a resident of Greece.     Lead plaintiff does, however, argue

that Melissanidis is subject to specific jurisdiction.

     Lead plaintiff’s argument in support of the exercise of

specific jurisdiction is grounded in a series of cases, including

Straub, 921 F. Supp. 2d 244; In re Banco Bradesco S.A. Sec. Litig.,

277 F. Supp 3d 600 (S.D.N.Y. 2017); In re CINAR Corp. Sec. Litig.,

186 F. Supp. 2d 279 (E.D.N.Y. 2002); and Das v. Rio Tinto PLC, 332

F. Supp 3d 786 (S.D.N.Y. 2018), in which the Court exercised

personal jurisdiction over defendants who, like Melissanidis, were

alleged to have perpetrated fraud abroad.         However, none of these

cases   present     factual   scenarios    that     are   analogous     to

Melissanidis’, as the defendants in those cases were involved in

the preparation and/or execution of statements filed with the SEC.



                                  -34-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 35 of 139


For completeness, we recite the facts of the cases upon which lead

plaintiff relies.

       In Straub, 921 F. Supp. 2d at 255-258, the Court exercised

specific jurisdiction over individual defendants allegedly engaged

in schemes involving bribery of public officials in Macedonia and

Montenegro.     Id.     at 248.    There, the company’s securities traded

through American depositary receipts listed on the NYSE, and were

registered with the SEC.           Id.    at 255.     To conceal the schemes,

the individual defendants made false statements in SEC filings and

signed false management representation letters to auditors.                  Id.

Likewise, in Bradesco, 277 F. Supp. 3d at 643-44, the Court

exercised personal jurisdiction over an Executive Vice President

and Board member involved in a bribery scheme in Brazil where he

signed off on and was involved in the preparation and review of

false and misleading statements filed with the SEC.                    See also

CINAR, 186 F. Supp. 2d at 305-06 (exercising specific jurisdiction

over    the   general    counsel    of    a     Canadian   company   who   signed

registration statements that were filed with the SEC); Das, 332 F.

Supp 3d at 801 (exercising personal jurisdiction over CEO of NYSE-

listed company who signed Form 20-Fs, despite his residence in

Australia, work for a UK-headquartered company, and allegedly

problematic payment in Guinea).




                                         -35-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 36 of 139


     However, unlike the defendants in the cases just described,

Melissanidis was not involved in the preparation of SEC filings.

In fact,    because    of   the   issues    concerning     his   past   conduct,

Aegean’s IPO only proceeded after Melissanidis left his executive

position and after the Framework Agreement was signed, which

precluded      Melissanidis   from   being    a   member   of    the    Board   of

Directors. 7

     Contrary to lead plaintiff’s citations, we find this case

analogous to In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731

(S.D.N.Y. 2017). There, like here, plaintiff argued that defendant

exercised control over the company because he had a majority of

voting share capital, veto power over corporate actions, the

ability to appoint officers and Board members, and power to approve

the business plan.      Id. at 769.        The complaint also alleged that

defendant participated in the bribery scheme aimed at influencing

prices.     Id.    Nevertheless, the Court found that it could not

exercise personal jurisdiction over the defendant because the

complaint did not allege that defendant had “any role in making,

proposing, editing or approving” the company’s public filings in

the United States.      Id. at 770.    Instead, the complaint only made

sweeping allegations, i.e., that defendant had the “power to



      7 This discussion may provide an explanation for why lead plaintiff does

not assert a Rule 10b-5(b) claim against Melissanidis.


                                     -36-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 37 of 139


influence and control and did influence and control . . .”                    The

Court found that these allegations were a “far cry from the

concrete factual pleadings in Straub . . . and In re CINAR Corp.,

each of which pled specific facts making the foreign defendant

accountable      for    an   issuer’s     allegedly   actionable     corporate

statements.”     Id.

       The Court in SEC v. Sharef, 924 F. Supp. 2d 539, 547 (S.D.N.Y.

2013), set out a rationale for the outcome in Braskem, 246 F. Supp.

3d 731.      There, the Court declined to exercise jurisdiction over

a foreign defendant involved in a bribery scheme, explaining that

“the exercise of jurisdiction over foreign defendants based on the

effect of their conduct on SEC filings is in need of a limiting

principle.”      Id.     Otherwise, the Court explained, subjecting to

United States securities laws “every participant in illegal action

taken by a foreign company subject to U.S. securities laws” would

be “akin to a tort-like foreseeability requirement, which has long

been held to be insufficient.”           Id.

       To avoid a similar outcome to Braskem, 246 F. Supp. 3d 731,

lead    plaintiff      relies   on   several   arguments   in   an   effort   to

establish that the Court has jurisdiction over Melissanidis in

connection with its claims arising from the Fraudulent Scheme.                We

address each in turn.




                                        -37-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 38 of 139


      First, lead plaintiff relies on Aegean’s listing on the NYSE.

Lead plaintiff correctly recognized that Melissanidis’ ability to

control Aegean does not provide for specific jurisdiction, as this

would be contrary to law.       See ECF No. 242 at 10 (“Plaintiff does

not   contend      that   Melissanidis’     ability   to   control   Aegean

constitutes minimum contacts”); see also In re Parmalat Sec.

Litig., 376 F. Supp. 2d 449, 454 (S.D.N.Y. 2005) (finding that

“the Due Process Clause is made of sterner stuff than a mere

allegation    of    control”)   (internal    quotation     marks   omitted);

Braskem, 246 F. Supp. 3d at 770 (finding that allegations regarding

defendant’s “power to influence and control” were insufficient to

confer jurisdiction).       Thus the statements of representatives of

Aegean to United States investors do not amount to a jurisdictional

predicate for Melissanidis.

      Moreover, Melissanidis himself had very few contacts with the

United States.      Lead plaintiff asserts that Melissanidis travelled

to New York for the IPO in 2006 and to the United States to form

various strategic alliances and open facilities. 8             However, as

Melissanidis maintains, these events have no relevance to the

Court’s jurisdiction because the IPO preceded the conduct at issue,




      8 Additionally, these facts are not even alleged in the operative
complaint, ECF No. 81, but instead are only raised in the Poppler Declaration
submitted with lead plaintiff’s opposition to the motions to dismiss for lack
of personal jurisdiction. See ECF No. 242 at 9; ECF No. 247.


                                    -38-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 39 of 139


and the alliances that Melissanidis formed and the facilities

Melissanidis visited have no discernable relation to the case.                        As

plaintiff “do[es] not allege that these [events] relate in any way

to the conduct underlying the instant case,” the Court cannot

exercise jurisdiction over the foreign defendant on this basis.

Wilder v. News Corp., 2015 WL 5853763, at *11 (S.D.N.Y. Oct. 7,

2015);    see   also    Walden     v.    Fiore,   571    U.S.    277,       284   (2014)

(“defendant’s     suit-related          conduct   must    create       a   substantial

connection with the forum State”).

      Next,     there    is   no    support       for    the    proposition        that

Melissanidis directed his conduct toward the United States.                           To

the   extent    that    the   complaint      establishes        that       Melissanidis

embezzled funds, those actions were entirely outside of the United

States.     Aegean is a Marshall Islands entity headquartered in

Greece, OilTank is a Marshall Islands entity headquartered in

Fujairah, and the Fraudulent Scheme arose in connection with the

Facility, which is located in the UAE. 9                Melissanidis’ conduct in

connection with the Fraudulent Scheme is therefore insufficient to




      9 Lead plaintiff attempts to connect Melissanidis to the United States by

reference to Miami Export Group, LLC (“MEG”), a company identified by the
trustee in Aegean’s bankruptcy as a shell company used in Melissanidis’
embezzlement scheme, but nowhere mentioned in the complaint. ECF No. 242 at
11-12. Even adopting the trustee’s allegation, this does not amount to conduct
directed toward the United States. Rather, the direction would appear to be
toward Greece, Melissanidis’ home country.


                                         -39-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 40 of 139


confer jurisdiction.        7 W. 57th St., 2015 WL 1514539, at *11

(internal quotation marks and citation omitted).

      Lead plaintiff next argues that Melissanidis’ orchestration

of the HEC Acquisition and Aegean’s issuance of press releases out

of New York about the transaction, Compl. ¶ 21, create minimum

contacts with the United States.         However, there is no allegation

that the effects of the HEC Acquisition — involving the acquisition

of one foreign company by another which did not ultimately succeed

— were directed toward the United States.             Even if Melissanidis

were responsible for the proposed HEC Acquisition, as alleged by

lead plaintiff, his alleged intention was to maintain control of

the Aegean Board — which is not conduct “expressly aimed” at the

United States.     Calder v. Jones, 465 U.S. 783, 789 (1984); Compl.

¶ 197. 10

      Finally, lead plaintiff argues that the Court has personal

jurisdiction over Melissanidis on the basis of the Repurchase.              In

support of its argument, lead plaintiff points to Melissanidis’

statement in the August 2016 Press Release, which was filed with

the SEC, wherein he is quoted as saying that he was “honored to

have played a role in Aegean’s evolution.”             Compl. ¶ 180.      Lead


      10 The Court notes and rejects lead plaintiff’s suggestion that
Melissanidis’ hindrance of new management’s access to electronic data on
Aegean’s servers and deletion of documents, Compl. ¶¶ 10, 330, could suffice to
establish personal jurisdiction over Melissanidis in the United States,
particularly where there is no allegation that the server was located in the
United States.


                                     -40-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 41 of 139


plaintiff also relies on Nikolas Tavlarios’ statement, published

on Tradewinds.com, that the buyback was “something [Melissanidis]

wanted to do . . .    The company had good strength on its balance

sheet.”   Id. ¶ 182.      Further, lead plaintiff argues that the

Repurchase had an impact in the United States on the ground that

Aegean lost millions of dollars by overpaying for Melissanidis’

shares, and was then forced to dilute its shares by issuing

additional notes.    Id. ¶¶ 178, 187-90.

     Melissanidis,   meanwhile,    denies   that   his   statement   is   a

jurisdictional hook in the absence of any contention that he

actually prepared the August 2016 Press Release. Moreover, relying

on Calder, 465 U.S. at 789, Melissanidis argues that the effects

of his actions on Aegean’s stock price — where the stock traded on

the NYSE — is not material as the law requires more than just

“effects” in the United States; the act at issue must be “expressly

aimed” at the United States.       Further, Melissanidis argues that

notwithstanding lead plaintiff’s attempt to link the Repurchase

with the “liquidity crisis” that followed, it is not alleged in

the complaint that the notes issuance, loan, or credit issues were

actually a result of the Repurchase.     Finally, Melissanidis argues

that the Repurchase did not affect United States shareholders

because it was a private buyback, rather than a trade on the open




                                  -41-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 42 of 139


market    such   that   shareholders      could   have    traded   with   him

simultaneously.

      With the exception of the Repurchase, we have to this point

addressed each of lead plaintiff’s arguments in support of a

finding of jurisdiction over Melissanidis in connection with the

Fraudulent Scheme, and we have found each of them deficient.

Similarly, we hold that the Repurchase does not provide a basis

for    the   Court’s    exercise     of    specific      jurisdiction     over

Melissanidis in connection with the Fraudulent Scheme for the

following reasons.

      First, lead plaintiff has not established that Melissanidis

made a misstatement in furtherance of the Fraudulent Scheme in

connection with the Repurchase that provides for minimum contacts.

Lead plaintiff relies on the August 2016 Press Release wherein

Melissanidis is quoted as saying that he was “honored to have

played a role in Aegean’s evolution.”             Compl. ¶ 180.     However,

consistent with the case law outlined supra, the Court’s exercise

of personal jurisdiction over Melissanidis does not arise from the

reference to Melissanidis’ supposed statement about the Repurchase

in the August 2016 Press Release because the presence of the

statement does not establish Melissanidis’ involvement in the

creation of the filing.      Wilder, 2015 WL 5853763, at *12 (finding

allegation that defendant was “regularly quoted in press releases”



                                    -42-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 43 of 139


insufficient      to     support    plaintiff’s        contention    that     defendant

“drafted, reviewed, authorized and/or disseminated the [company’s]

press releases”).          It follows that Nikolas Tavlarios’ statement

about Melissanidis in a Tradewinds.com article is an even less

meaningful ground for the exercise of specific jurisdiction.

     Second,       despite       its    efforts,       lead    plaintiff      has    not

established a sufficient link between the Repurchase and the

Fraudulent Scheme lead plaintiff pled.                   Here, the essence of the

fraud alleged is that the Officer Defendants, Director Defendants,

and Auditor Defendants actively assisted or failed to adequately

respond    to    red     flags    as   Melissanidis       embezzled    $300     million

dollars.        Given    the     limited    allegations       of   trading    by    other

insiders, 11 any suggestion that the goal of the conspiracy was to

prop up the stock price would be inconsistent with and contrary to

the essence of the scheme as pled.                    Finally, we note that cases

regarding       scheme    liability        in   the    securities     fraud    context

generally consider unusual trading by corporate insiders as part

of the scienter analysis, rather than as proof of the underlying

fraud.     See In re Scholastic Corp. Sec. Litig., 252 F.3d 63, 74–

75 (2d Cir. 2001).




      11 Lead plaintiff alleges that it is “unclear what other insider trading

may have occurred during the Class Period.” Compl. ¶ 15. This plainly falls
short of the specificity required for a claim of securities fraud, discussed
infra.

                                           -43-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 44 of 139


        For each of the above reasons, lead plaintiff has not alleged

a basis for specific jurisdiction over Melissanidis in connection

with the Fraudulent Scheme on the basis of the Repurchase alone or

considered in combination with any of the other bases which we

have previously found wholly insufficient.

        Nevertheless,   the   Court    finds   that   the    Repurchase,   when

viewed     in    isolation,   does     support    a   finding    of   personal

jurisdiction over Melissanidis with respect to the Section 20A

insider trading claim alleged.         The reason for this conclusion is

that the Repurchase, in the context of the Section 20A claim, was

aimed at the United States.          Aegean stock traded only on the NYSE

and Aegean’s transfer agent is located in Colorado.               Tr. of Oral

Arg.,     Feb.   9,   2021,   at   15:12-16:17.       Unlike    the   business

transactions that could readily occur entirely overseas, this one

could not be effected anywhere other than in the United States.

Facilitating a $100 million stock buyback of shares that trade on

the NYSE, constituting over 20% of shares outstanding, created a

“near certainty that United States shareholders. . . would be

adversely affected” by Melissanidis’ actions.               Donoghue v. Dicut,

Inc., No. 01 Civ. 10194, 2002 WL 1728539, at *2 (S.D.N.Y. July 24,

2002) (citing SEC v. Unifund SAL, 910 F.2d 1028, 1033 (2d Cir.

1990)).




                                      -44-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 45 of 139


      Indeed,    acknowledging     the       anticipated    effects    of     the

Repurchase upon United States investors, Nikolas Tavlarios stated

in the August 17, 2016 Press Release that the Repurchase would

“provide    meaningful   and   immediate      earnings     accretion   for    all

Aegean    shareholders.”       Compl.    ¶   179.    As    alleged,    however,

following the Repurchase, the stock price for Aegean declined

substantially and Aegean violated terms of its line of credit,

obtained a loan, and offered notes, which “dilut[ed]” Aegean’s

current shareholders.        Id. ¶¶ 16, 190, 196.         For this reason, we

reject Melissanidis’ suggestion that the Repurchase had no impact

on United States shareholders simply because it was a buyback,

i.e., a private transaction.            Even though there was no direct

United States shareholder on the other side of the transaction,

the Repurchase inevitably affected United States shareholders.

Id.   ¶   16.    In   such   circumstances,      Melissanidis    should      have

“reasonably anticipate[d] being haled into an American court.”

SEC v. Euro Sec. Fund, No. 98 Civ. 7347, 1999 WL 76801, at *3

(S.D.N.Y. Feb. 17, 1999) (exercising jurisdiction over foreign

investors in Dutch corporation that traded exclusively on the

NYSE).

      Having found that Melissanidis has minimum contacts with the

forum on the basis of the Repurchase, the Court must also assess

whether it is reasonable to exercise specific jurisdiction over



                                    -45-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 46 of 139


Melissanidis.     We find that it is reasonable to do so.        Though it

may be inconvenient for Melissanidis to litigate this action in

the United States, his inconvenience is far outweighed by this

forum’s interest in adjudicating this claim and deterring such

conduct in the future.      Metro. Life, 84 F.3d at 568.      Further, “it

is not clear that any other country would have a substantial

regulatory interest in insider trading occurring on a United States

exchange in stock registered under the Exchange Act, since the

parties injured by the insider trading are other investors trading

on a United States exchange.”        Euro Sec. Fund, 1999 WL 76801, at

*4.    Accordingly, the Court may exercise specific jurisdiction

over Melissanidis in connection with the Repurchase and lead

plaintiff’s Section 20A claim.

            2. Papanicolaou and Koutsomitopoulos

      Papanicolaou, an outside director to Aegean from December

2006 through the Class Period, and Koutsomitopoulos, an outside

director from May 2008 through June 4, 2018, move to dismiss for

lack of personal jurisdiction.          Papanicolaou served as interim

Chairman of the Board and Chairman of the Compensation Committee,

as well as on the Audit and Nominating and Corporate Governance

Committees.    Koutsomitopoulos served as Chairman of the Nominating

and   Corporate    Governance   Committee    and   as   a   member   of   the

Compensation Committee and Audit Committee.         Both Papanicolaou and



                                    -46-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 47 of 139


Koutsomitopoulos         were   members    of    the   Special    Committee     that

approved the HEC Acquisition.

       As an initial matter, lead plaintiff does not attempt to

assert that there is general jurisdiction over either Papanicolaou

or Koutsomitopoulos, both of whom live in and are citizens of

Greece, where Aegean is headquartered.                 However, lead plaintiff

does    argue     that    the   Court     has     specific    jurisdiction      over

Papanicolaou and Koutsomitopoulos on the basis of their Board

membership,       Audit     Committee      membership,       approval    of      the

Repurchase, and approval of the HEC Acquisition.                 We will consider

each relied-upon basis seriatim to determine whether any were

“expressly aimed” at the United States such that the effects test

is met.

       First,     lead    plaintiff       argues    that     Papanicolaou’s      and

Koutsomitopoulos’ Board memberships and the decisions they made on

the    Board    suffice    to   establish       jurisdiction.      However,     “[a]

person’s status as a board member is not alone sufficient to

establish       jurisdiction,     and     such     conclusory     allegations     of

participation in the fraud are insufficient.”                   In re AstraZeneca

Sec. Litig., 559 F. Supp. 2d 453, 467 (S.D.N.Y. 2008), aff’d sub

nom. State Universities Ret. Sys. of Illinois v. Astrazeneca PLC,

334 F. App’x 404 (2d Cir. 2009) (internal citations omitted).                     In

the absence of an allegation that as members of the Board either



                                        -47-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 48 of 139


of these defendants expressly aimed their conduct at the United

States, their status as Board members does not satisfy the effects

test.     Dennis v. JPMorgan Chase & Co., 343 F. Supp. 3d 122, 207–

08 (S.D.N.Y. 2018).

       Lead plaintiff also focuses a significant amount of its

argument on Papanicolaou’s and Koutsomitopoulos’ signatures on

Aegean’s Shelf Registration Statement, which was filed with the

SEC.    Compl. ¶¶ 138-39.        In so doing, lead plaintiff relies on the

statutory     scheme    applicable          to   shelf       registration      statements,

which    provides      that    information         disclosed         in   a   supplemental

prospectus     is   “deemed      to     be       part    of    and    included       in    the

registration statement.” ECF No. 250 at 12 (citing N.J. Carpenters

Health Fund v. Royal Bank of Scotland Grp., PLC, 709 F.3d 109, 114

(2d Cir. 2013) (quoting 17 C.F.R. § 230.430B(f)(1)).                          Though it is

not alleged that the Shelf Registration Statement itself contained

false     statements,         lead    plaintiff          argues       that     the        Shelf

Registration Statement was integrated into the Offering Documents

- which contained an allegedly false and misleading 2013 Form 20-

F.     Id. ¶ 252.        For several reasons, the Court rejects this

argument.

       As an initial matter, the statutory scheme on which lead

plaintiff relies is applicable to Section 11 claims, and not to

Section    10(b)    claims.          See,    e.g.,      In    re   Am.    Realty     Capital



                                            -48-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 49 of 139


Properties, Inc. Litig., No. 15 MC 40, 2016 WL 11110435, at *1

(S.D.N.Y. Aug. 5, 2016); Federal Housing Finance Agency v. HSBC N.

Am. Holdings Inc., 987 F. Supp. 2d 369, 375-76 (S.D.N.Y. 2013).

This distinction is important, because Section 11 of the Securities

Act of 1933 applies a strict liability standard for registration

statements     that     incorporate     later-filed      false     prospectus

supplements, whereas Section 10(b) permits a finding of liability

only where plaintiff alleges scienter.             The incorporation of a

legal standard from one statute into a claim advanced under another

is impermissible. 12

      In any event, the record here is distinguishable from the

cases on which lead plaintiff relies because, unlike in lead

plaintiff’s citations, defendants did not sign any statement that

is alleged to contain false information, and specifically did not

sign the allegedly false 2013 Form 20-F.           For example, in CINAR,

186   F.   Supp.   2d   at   305-06,    the    Court   exercised     specific

jurisdiction over the Canadian general counsel based “solely on

her signing the 1999 Registration Statement,” which was itself

alleged to contain false statements.           Id. at 287.       In re Alstom


      12 Even if the statutory scheme were applicable to Section 10(b) claims,

whether Koutsomitopoulos and Papanicolaou can be held liable for the statements
made in the Offering Documents is an entirely different question from whether
the Court can exercise jurisdiction over these Director Defendants on the basis
of minimum contacts arising from the Offering Documents. Indeed, in support of
its argument, lead plaintiff refers the Court to a separate brief that seeks to
establish the liability of defendants. See ECF No. 242 at 21 (citing to ECF
No. 250 at 7, 11-15).


                                     -49-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 50 of 139


SA, 406 F. Supp. 2d 346, 399, 401 (S.D.N.Y. 2005); Rex & Roberta

Ling Living Tr. u/a Dec. 6, 1990 v. B Commc’ns Ltd., No. 17 Civ.

4937, 2019 WL 1407453, at *6 (S.D.N.Y. Mar. 28, 2019); and In re

Veon Ltd. Sec. Litig., No. 15 Civ. 08672, 2018 WL 4168958, at *6

(S.D.N.Y. Aug. 30, 2018), are all similar.         In each of those cases,

the Court found minimum contacts where a foreign defendant signed

statements of a company that traded on a United States exchange

that actually were alleged to contain the false information.

       Nor is the Court convinced by lead plaintiff’s argument, based

on Janus Capital Grp., Inc. v. First Derivative Traders, 564 U.S.

135, 142 (2011), that Papanicolaou and Koutsomitopoulos “made” the

Registration Statement because they “signed” it.               Again, neither

defendant signed the fraudulent documents later integrated into

the Offering Documents, so these documents cannot provide a basis

for a finding of minimum contacts.

       As Papanicolaou and Koutsomitopoulos correctly note, this

case is similar to AstraZeneca, 559 F. Supp. 2d at 467.                  There,

plaintiffs sought leave to amend the complaint to add an allegation

that    defendants    “signed    AstraZeneca’s     F-3   [which    presumably

contained      no   material    misstatement],     an    SEC    filing     that

incorporated AstraZeneca’s 2003 20-F (which the complaint alleges

contains material misstatements).”          Id.   The court explained that

the “signing, undoubtedly in a foreign country, is insufficient



                                     -50-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 51 of 139


for personal jurisdiction[.]”            Id. 13   Here, too, Papanicolaou and

Koutsomitopoulos signed a Form F-3 and amendment thereto in July

and August 2013, neither of which themselves are alleged to contain

fraudulent statements.          Compl. ¶¶ 249-52.      In AstraZeneca, where

the allegedly fraudulent Form 20-F was combined with the Form F-3

simultaneously with its signing, the court observed that it would

not exercise jurisdiction.            Similarly, here, where the allegedly

fraudulent Form 20-F was not combined with the Form F-3 until

sixteen months later, this Court will not exercise jurisdiction.

       The Court also does not find minimum contacts in connection

with Papanicolaou or Koutsomitopoulos arising from their approval

of either the Repurchase or the HEC Acquisition.                Crucially, there

is no allegation that the Special Committee of the Board, which

approved the HEC Acquisition, “expressly aimed” their conduct at

the United States.         Calder, 465 U.S. at 789.        Similarly, there is

no indication from the complaint that the independent committee of

the Board’s approval of the Repurchase was anything more than “mere

untargeted negligence.”         Id.     Nor, for that matter, is it alleged

that    either    Papanicolaou     or    Koutsomitopoulos       were   among   the

special committee members who approved the Repurchase.                     Compl.

¶ 421       (referencing    a   “specific      committee   of   Aegean’s    board


       13
        The Court acknowledges that the AstraZeneca court’s analysis in this
case was dicta, but nevertheless agrees with its rationale.   Lead plaintiff
does not cite any case law to the contrary.


                                        -51-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 52 of 139


(presumably the outside directors)”); see also id. ¶¶ 178-190.

Further, contrary to lead plaintiff’s argument, Papanicolaou’s

statement    in    a   February    20,    2018   press   release     also   is   not

sufficient        to   establish     personal       jurisdiction.           There,

Papanicolaou      stated   that    the     HEC   Acquisition   was    the   “first

decisive step in the direction of combining higher profitability

for our shareholders with environmental sustainability and social

accountability.”        Id. ¶ 316.         But there is no allegation that

Papanicolaou signed the SEC filing attaching this press release.

See, e.g., Das, 332 F. Supp. 3d at 801 (declining to exercise

jurisdiction where defendant made a statement in a Form 6-K that

the signing of Investment Framework was “culmination of . . .

tremendous work”).

     Finally, lead plaintiff argues that the Court can exercise

personal     jurisdiction    over        Papanicolaou    and   Koutsomitopoulos

because they were members of the Audit Committee who oversaw

Deloitte Greece’s and PwC Greece’s audits of Aegean.                   But again,

personal jurisdiction does not follow from an oversight role absent

an allegation that Papanicolaou and Koutsomitopoulos “expressly

aimed” their behavior on the Audit Committee toward the United

States.    Calder, 465 U.S. at 789.

     As Papanicolaou’s and Koutsomitopoulos’ alleged statements

and actions are insufficient for a finding of minimum contacts



                                         -52-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 53 of 139


under    the     effects    test,    the     Court    grants      Papanicolaou    and

Koutsomitopoulos’ motion to dismiss. 14

               3. Fokas

        Fokas, a Board member and General Counsel and Secretary of

Aegean since June 2005, as well as a member of a firm that provided

counsel    to     Aegean,    moves     to     dismiss   for    lack   of    personal

jurisdiction. 15     Lead plaintiff alleges that the Court has specific

jurisdiction      over     Fokas    because    he    voted   to   approve   the   HEC

Acquisition, participated in insider trading, and visited the

United States for expansion efforts.                Lead plaintiff also alleges

that there is specific personal jurisdiction over Fokas on the

basis of three alleged statements that he made: his signature on

the Form F-3, his signature on the Prospectus (the amendment to

the Form F-3), and a statement made on a quarterly conference call.

None of these allegations are sufficient to support the Court’s

exercise of personal jurisdiction over Fokas.

      As an initial matter, many of lead plaintiff’s jurisdictional

allegations with respect to Fokas are nothing more than group

pleading regarding the “Company Defendants,” “Officer Defendants,”

“management,” and the “Board.”              See, e.g., Compl. ¶¶ 12, 21, 145,


      14 As the Court does not find that Papanicolaou or Koutsomitopoulos have

minimum contacts with the United States sufficient to establish specific
personal jurisdiction, the Court does not engage in a reasonableness analysis.
      15 As Fokas does not live or work in the United States, there is no general

jurisdiction over him.


                                        -53-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 54 of 139


147, 219.     “Such conclusory labels and allegations will not do.”

Braskem, 246 F. Supp. 3d at 770 (internal quotation marks and

citation omitted).         Further, Fokas’ status as an officer, without

more, does not give rise to jurisdiction.             In re Rhodia S.A. Sec.

Litig., 531 F. Supp. 2d 527, 542 (S.D.N.Y. 2007) (finding no

jurisdiction       over    executives    who   were    French      citizens    and

residents because being an executive “does not, without more,

amount to sufficient minimum contacts with the forum”).                Next, for

the same reasons that the Court declined to exercise jurisdiction

over    Papanicolaou       and   Koutsomitopoulos     based   on    their     Board

membership, signatures on the Shelf Registration Statement, and

approval of the HEC Acquisition, 16 the Court declines to exercise

jurisdiction over Fokas.

       Moreover,     lead        plaintiff’s   additional       jurisdictional

allegations regarding Fokas fail because they lack specificity.

For    the   Court    to    exercise     jurisdiction,    “[p]laintiff        must

demonstrate that the [defendants’] suit-related conduct creates

minimum contacts . . . not simply that the [defendants have] a

presence here or conduct business activities here in general.”                   7

W. 57th St., 2015 WL 1514539, at *10 (alterations in original).

Lead plaintiff alleges that Fokas made a statement on a quarterly




       16
        In any event, the complaint does not allege that Fokas, specifically,
voted in favor of the HEC Acquisition. See, e.g., Compl. ¶¶ 21, 197, 315.

                                        -54-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 55 of 139


conference call on November 17, 2016.      Compl. ¶ 57.    In the absence

of any indication of what Fokas said, there is no basis to evaluate

the allegation.      Likewise, there is no basis to find jurisdiction

from alleged but undescribed visits by Fokas to the United States

as part Aegean’s “expansion” efforts.

     Next, having woefully failed to identify any statement or

meaningful contact, lead plaintiff turns its attention to Fokas’

unspecified stock sale contemporaneous to the Repurchase.           Compl.

¶ 332; see also id. ¶¶ 533-540.           Crucially, as distinct from

Melissanidis, there is no specific allegation that Fokas was aware

of the Fraudulent Scheme. In the absence of allegations sufficient

to support Fokas’ knowledge of the Fraudulent Scheme such that he

would be aware that the stock price was inflated, the sale of stock

by a director or officer of a foreign corporation traded in the

United States is an insufficient predicate for the assertion of

jurisdiction. 17    For that reason, lead plaintiff’s reliance on SEC

v. Euro Sec. Fund, No. 98 Civ. 7347, 1999 WL 76801, at *3 (S.D.N.Y.

Feb. 17, 1999), is inapposite. There, the Court exercised personal

jurisdiction       over   defendants   alleged    to   possess     insider

information about a tender offer, but there is no similar non-

conclusory factual allegation here.




     17  The absence of such allegations also eliminates a predicate for a
Section 20A claim.

                                   -55-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 56 of 139


      As lead plaintiff’s scattered allegations about Fokas’ role,

statements,     and     actions    do    not    support    a   finding   of   minimum

contacts with the United States, the Court grants Fokas’ motion to

dismiss. 18

                                          ***

      In     sum,   because       lead   plaintiff        failed   to    plead   that

Papanicolaou, Koutsomitopoulos, or Fokas have minimum contacts

with the forum sufficient for the Court to exercise personal

jurisdiction over them, lead plaintiff’s claims against each of

these      individual    defendants       are    dismissed.        Likewise,     lead

plaintiff’s      Section    10(b),       20(a),    and     20(b)   claims     against

Melissanidis are dismissed. 19

III. Service 20

      McIlroy, the President of Aegean from July 2017 until November

15, 2018, argues that the Court should dismiss the claims against



      18 As the Court does not find that Fokas has minimum contacts with the

United States sufficient to establish specific personal jurisdiction, the Court
does not engage in a reasonableness analysis.
      19 In the event that the Court granted any of the Rule 12(b)(2) motions,

lead plaintiff requested an opportunity to conduct limited discovery of the
defendants who asserted personal jurisdiction defenses, including with respect
to their attendance of annual shareholder meetings, locations of Board and Audit
Committee meetings, travels to the United States, contacts with Deloitte US and
PwC US, contacts with Aegean Bunkering (USA) LLC, and contacts with MEG. ECF
No. 242 at 40. Lead plaintiff fails to explain how evidence arising from this
discovery would cure the deficiencies in its current jurisdictional allegations,
and therefore “its passing request for jurisdictional discovery is denied.”
Hitachi Data Sys. Credit Corp. v. Precision Discovery, Inc., 331 F. Supp. 3d
130, 147 n.3 (S.D.N.Y. 2018).
      20As distinct from the rest of the Memorandum and Order, facts in this
section are derived from the Declaration of Jonathan McIlroy, ECF No. 227, and

                                         -56-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 57 of 139


him on the basis of insufficient service of process pursuant to

Federal Rule of Civil Procedure 12(b)(5), as lead plaintiff only

served him at his former residence and made no attempt to serve

him at his actual home.         “Before a federal court may exercise

personal jurisdiction over a defendant, the procedural requirement

of service of summons must be satisfied.”                Omni Capital Int’l,

Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987).

     McIlroy is a British citizen who owns an apartment in London.

However, since 2014, he has continuously lived in the UAE and

neither votes nor pays taxes in in England.               According to lead

plaintiff, counsel searched for McIlroy’s addresses in both London

and Dubai and was unable to find a record of his residence in

Dubai.    Lead plaintiff’s counsel thus decided to use McIlroy’s

London address and proceeded to deliver the summons and complaint

to that address.     McIlroy learned about this lawsuit when a former

neighbor emailed him to tell him that a large parcel was at his

former doorstep in the United Kingdom.            A friend then sent the

package to McIlroy in Dubai, and upon receipt, he understood that

he was a named defendant in this case.

     Lead plaintiff claims that service at McIlroy’s apartment in

London is sufficient under the Hague Convention, a treaty to which

the United Kingdom is a signatory.           McIlroy does not challenge


the Poppler Declaration of June 30, 2020, ECF No. 247.


                                    -57-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 58 of 139


that service would have been proper if he lived in London; instead,

he argues that service was improper because he was not served at

his home in Dubai.

     A. Legal Standard

     When serving a person in a foreign country, Federal Rule of

Civil Procedure 4(f) provides three acceptable means of service:

          (1) by any internationally agreed means of
          service that is reasonably calculated to give
          notice, such as those authorized by the . . .
          Hague   Convention;  (2)   if   there  is   no
          internationally agreed means, or if an
          international agreement allows but does not
          specify other means . . . as prescribed by the
          foreign country’s law for service in that
          country . . . ; or (3) by other means not
          prohibited by international agreement, as the
          court orders.

Fed. R. Civ. P. 4(f).

     B. Analysis

     The Court finds that McIlroy was not properly served, and

consequently that the claims against him must be dismissed.

     As an initial matter, service pursuant to Rule 4(f)(1) via

the Hague Convention to McIlroy’s apartment in the United Kingdom

was improper because McIlroy does not live in the United Kingdom.

The Hague Convention requires that the defendant be served at his

address — the actual, current place where he lives.            See Hague

Convention, Art. 1 (“This Convention shall not apply where the




                                  -58-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 59 of 139


address of the person to be served with the document is not

known”).

      Lead plaintiff’s reliance on Devi v. Rajapaska, No. 11 Civ.

6634, 2012 WL 309605, at *2 (S.D.N.Y. Jan. 31, 2012), is completely

distorted.     There, the Court ordered that plaintiff attempt to use

the Hague Convention to serve the defendant who actually resided

in the country in question, which was a signatory to the Hague

Convention.        Id.     Here, by contrast, McIlroy does not reside in

the United Kingdom and the country in which he does reside is not

a Hague Convention signatory.           Accordingly, lead plaintiff was not

permitted     to    rely    on   Rule   4(f)(1)   to   effectuate   service   on

McIlroy. 21

      Lead plaintiff next attempts to rely on Rule 4(f)(2) to

establish that service was proper by arguing that service was

compliant with the United Kingdom’s service laws.             However, United

Kingdom law itself requires that a defendant be served through a

letterbox at defendant’s “[u]sual or last known residence.”                   UK

CPR 6.3(1)(c) and 6.9; see also UK CPR 6.9(3) (“[w]here a claimant

has reason to believe that the address of the defendant . . . is




      21 That McIlroy ultimately received notice of the lawsuit because of the
fortuity that his friend mailed him the complaint is insufficient to confer
proper service. Zen Music, Inc. v. CVS Corp., No. 98 Civ. 4246, 1998 WL 912102,
at *2 (S.D.N.Y. Dec. 30, 1998) (“Actual receipt of notice alone, however, cannot
cure an otherwise defective service.”).



                                        -59-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 60 of 139


an address at which the defendant no longer resides . . . the

claimant must take reasonable steps to ascertain the address of

defendant’s current residence”).      While in other circumstances it

may have been appropriate to rely on a receipt from the United

Kingdom attesting to service, such reliance here is not well-

placed because lead plaintiff knew when it served that McIlroy did

not live in the United Kingdom.     Thus, to actually effect service,

lead plaintiff should have sought to serve McIlroy in the UAE by

internationally agreed means, or, if no such means exist, in

compliance with UAE law.

     Moreover,   having    experienced    challenges    in   determining

McIlroy’s address in the UAE, plaintiff could have moved for

alternative service pursuant to Rule 4(f)(3).           This Court has

granted such motions where countries are not signatories to an

internationally agreed means of service and where plaintiff cannot

determine defendant’s address.      See, e.g., Ehrenfeld v. Salim a

Bin Mahfouz, No. 04 Civ. 9641, 2005 WL 696769, at *2 (S.D.N.Y.

Mar. 23, 2005) (finding alternative service appropriate where

defendant’s home, Saudi Arabia, is not a Hague Convention member,

personal service would be challenging, and plaintiff’s counsel

could not discern defendant’s address address); In re GLG Life

Tech Corp. Sec. Litig., 287 F.R.D. 262, 264, 268 (S.D.N.Y. 2012)

(granting alternative service where plaintiff could not find a



                                  -60-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 61 of 139


Canadian defendant’s residential address in China).               However, lead

plaintiff failed to make such a motion and it is now too late to

do so since the statute of limitations has long since run.                 Tr. of

Oral Arg., Mar. 9, 2021, at 25:13-25.                 Thus, the Court grants

McIlroy’s motion to dismiss.

                                      ***

        Having concluded that the Court cannot exercise personal

jurisdiction over Papanicolaou, Koutsomitopoulos, and Fokas, and

that McIlroy is dismissed from the case as a result of improper

service, the Court will proceed as follows.             First, the Court will

determine whether the lead plaintiff has alleged actionable claims

against the Greek Auditors; second, the Court will determine

whether the lead plaintiff has alleged actionable claims for

control liability against the Global and US Auditors; third, the

Court    will   determine   whether      the   lead   plaintiff    has   alleged

actionable      claims   against   the   remaining     Officer    and    Director

Defendants pursuant to Sections 10(b) and 20(a); and fourth, the

Court will determine whether the lead plaintiff has alleged an

actionable claim against Gianniotis and Melissanidis pursuant to

Section 20A.

IV.     Exchange Act Claims

        Before addressing the sufficiency of lead plaintiff’s causes

of action, we describe the applicable legal standards.



                                      -61-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 62 of 139


     A. Legal Standard

     Lead plaintiff’s first and seventh claims are brought under

Section 10(b) of the Exchange Act and Rule 10b-5(b) promulgated

thereunder, and lead plaintiff’s second claim is brought under

Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c).

     Section    10(b)      of    the   Exchange   Act    prohibits   the   use   or

employment     of    “any        manipulative     or     deceptive    device     or

contrivance” in connection with the purchase or sale of a security

in contravention of rules and regulations prescribed by 15 U.S.C.

§ 78j(b).      SEC Rule 10b-5(b), promulgated thereunder, makes it

“unlawful for any person. . . [t]o make any untrue statement of a

material fact or to omit to state a material fact necessary in

order   to    make   the        statements   made,      in   the   light   of    the

circumstances under which they were made, not misleading.”                        17

C.F.R. § 240.10b-5(b). SEC Rule 10b-5(a) and (c) make it “unlawful

for any person . . . (a) [t]o employ any device, scheme, or artifice

to defraud . . . or (c) [t]o engage in any act, practice, or course

of business which operates or would operate as a fraud or deceit

upon any person, in connection with the purchase or sale of any

security.”     Id. §§ 240.10b-5(a), (c).

             1. Pleading Standard

     At the outset, to state a claim under Section 10(b) of the

Exchange Act, plaintiffs must satisfy the heightened pleading



                                        -62-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 63 of 139


requirements of Rule 9(b) of the Federal Rules of Civil Procedure

and the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

Fed. R. Civ. P. 9(b); Pub. L. No. 104–67, 109 Stat. 737.                 “The

PSLRA mandated a uniform national pleading standard for securities

fraud actions that mimics the standard the Second Circuit had

derived from Rule 9(b), except insofar as the PSLRA requires

particularity in the pleading of the requisite mental state.”             In

re JP Morgan Chase Sec. Litig., 363 F. Supp. 2d 595, 615–16

(S.D.N.Y. 2005).

     Importantly,    “[w]hen    fraud    is    alleged   against   multiple

defendants,   a   plaintiff    must   set     forth   separately   the   acts

complained of by each defendant.        A complaint may not simply clump

defendants together in vague allegations to meet the pleading

requirements of Rule 9(b).”     In re Refco, Inc. Sec. Litig., 503 F.

Supp. 2d 611, 641 (S.D.N.Y. 2007).            The “failure to isolate the

key allegations against each defendant supports dismissal under

the standards set forth in Twombly and Iqbal.”               Ochre LLC v.

Rockwell Architecture Planning & Design, P.C., No. 12 Civ. 2837,

2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3, 2012), aff’d, 530 F. App’x

19 (2d Cir. 2013).

     As applicable to auditors, this District has “declined to

treat different firms as a single entity, holding them liable for

one another’s acts, simply because they shared an associational



                                  -63-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 64 of 139


name and/or collaborated on certain aspects of a transaction.”

Nuevo Mundo Holdings v. Pricewaterhouse Coopers LLP, No. 03 Civ.

0613, 2004 WL 112948, at *3 (S.D.N.Y. Jan. 22, 2004); see also In

re Asia Pulp & Paper Sec. Litig., 293 F. Supp. 2d 391, 396 (S.D.N.Y.

2003) (rejecting “the ‘one-firm,’ unified-company theory”).

           2. Misstatements or Omissions

     To sustain a private cause of action under section 10(b) and

Rule 10b-5(b), “a plaintiff must [adequately plead] (1) a material

misrepresentation or omission by the defendant; (2) scienter; (3)

a connection between the misrepresentation or omission and the

purchase   or    sale   of   a   security;   (4)   reliance    upon     the

misrepresentation or omission; (5) economic loss; and (6) loss

causation.”     Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S.

258, 267 (2014) (internal quotation marks omitted).

     In the context of Rule 9(b)’s requirements, plaintiffs making

allegations of misrepresentations or omissions under Rule 10b-5(b)

must: “(1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were

fraudulent.”     Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004).

           3. Scheme Liability

     “Scheme liability under subsections (a) and (c) of Rule 10b–

5 hinges on the performance of an inherently deceptive act that is



                                  -64-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 65 of 139


distinct     from    an   alleged   misstatement.”       In    re    Smith   Barney

Transfer Agent Litig., 884 F. Supp. 2d 152, 161 (S.D.N.Y. 2012).

“To state a claim under Rule 10b-5(a) or (c), the plaintiff must

allege that the defendant (1) committed a deceptive or manipulative

act, (2) with scienter, that (3) the act affected the market for

securities or was otherwise in connection with their purchase or

sale, and that (4) defendants’ actions caused the plaintiffs’

injuries.”      In re ForceField Energy Inc. Sec. Litig., No. 15 Civ.

3020, 2017 WL 1319802, at *7 (S.D.N.Y. Mar. 29, 2017) (citing In

re Parmalat Sec. Litig., 376 F. Supp. 2d 472, 491-92 (S.D.N.Y.

2005)) (internal quotation marks omitted).

      With   respect       to   pleading    requirements,     “[b]ecause     scheme

liability does not require an allegation that the defendant made

a statement, claims brought under Rule 10b-5(a) and (c) need not

comport with Subsection (b)(1) of the PSLRA, which requires that

a   plaintiff       set   forth   each     statement   alleged      to   have   been

misleading, and facts giving rise to this belief.”                       Menaldi v.

Och-Ziff Capital Mgmt. Grp. LLC, 164 F. Supp. 3d 568, 577 (S.D.N.Y.

2016) (citing Alstom, 406 F. Supp. 2d at 474) (internal quotation

marks omitted).           However, Federal Rule of Civil Procedure 9(b)

requires plaintiff to “state with particularity what deceptive or

manipulative acts were performed, which defendants performed them,

when the acts were performed, and the effect the scheme had on



                                         -65-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 66 of 139


investors in the securities at issue.”         Id. (citing In re Parmalat

Sec. Litig., 383 F. Supp. 2d 616, 622 (S.D.N.Y.2005)).

          4. Scienter

     The PSLRA requires that a plaintiff “state with particularity

facts giving rise to a strong inference that the defendant[s] acted

with the required state of mind.”        15 U.S.C. § 78u-4(b)(2).       “The

requisite state of mind in a Section 10(b) and Rule 10b–5 action

is an intent ‘to deceive, manipulate, or defraud.’”           ECA & Local

134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co., 553

F.3d 187, 198 (2d Cir. 2009) (quoting Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 319 (2007)).          The inference must be

more than merely reasonable or permissible; it must be “cogent and

compelling,”   i.e.,    “strong   in   light   of   other   explanations.”

Tellabs, 551 U.S. at 324.    “A complaint will survive . . . only if

a reasonable person would deem the inference of scienter cogent

and at least as compelling as any opposing inference one could

draw from the facts alleged.”      Id.

     With respect to claims of misstatement or omission pursuant

to Rule 10b-5(b), “[t]he PSLRA expanded on the Rule 9(b) standard,

requiring that securities fraud complaints specify each misleading

statement; that they set forth the facts on which a belief that a

statement is misleading was formed; and that they state with

particularity facts giving rise to a strong inference that the



                                  -66-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 67 of 139


defendant acted with the required state of mind.”            Anschutz Corp.

v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d Cir. 2012) (citing

Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 345 (2005)) (internal

quotation marks and alterations omitted).

       Scheme liability claims also are subject to the PSLRA pleading

standard with respect to scienter.            Menaldi, 164 F. Supp. 3d at

577.     To state a scheme liability claim, therefore, a plaintiff

must    plead   facts   demonstrating    “a   strong    inference   that    the

defendant acted with the required state of mind.”                Tellabs, 551

U.S. at 321.

       A strong inference of fraud may be established by alleging

facts demonstrating: “(1) that defendants had the motive and

opportunity to commit fraud, or (2) strong circumstantial evidence

of conscious misbehavior or recklessness.”             ECA, 553 F.3d at 198.

“In order to raise a strong inference of scienter through ‘motive

and    opportunity’     to   defraud,   [p]laintiff[]     must   allege    that

[defendants] ‘benefitted in some concrete and personal way from

the purported fraud.’”         Id. (citing Novak, 216 F.3d at 307-08).

Where a plaintiff does not make a showing of motive, “the strength

of the circumstantial allegations [of conscious misbehavior or

recklessness] must be correspondingly greater.”               Id. at 198–99

(citing Kalnit v. Eichler, 264 F.3d 131, 142 (2d Cir. 2001)); see

also S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 109



                                     -67-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 68 of 139


(2d Cir. 2009) (defining recklessness as conduct that is “highly

unreasonable and which represents an extreme departure from the

standards of ordinary care to the extent that the danger was either

known to the defendant or so obvious that the defendant must have

been    aware    of     it”)    (internal     quotation       marks   and     alteration

omitted).

                      a. Auditor Scienter

       Lead     plaintiff       brings    Exchange    Act      claims    against       six

auditors.        In     order    to    successfully      plead    auditor      scienter,

plaintiff       “must    prove    that    the    accounting      practices      were    so

deficient that ‘the audit amounted to no audit at all, or an

egregious      refusal     to    see    the   obvious,    or     to   investigate      the

doubtful, or that the accounting judgments which were made were

such    that    no    reasonable       accountant    would     have    made    the   same

decisions if confronted with the same facts.’” Refco, 503 F. Supp.

2d at 658 (citing SEC v. Price Waterhouse, 797 F. Supp. 1217, 1240

(S.D.N.Y.      1992)).         “Bare    allegations      of    disregarded     auditing

standards are insufficient to plead scienter against an outside

auditor for the purposes of Section 10(b).”                      In re Longtop Fin.

Techs. Ltd. Sec. Litig., 910 F. Supp. 2d 561, 576 (S.D.N.Y. 2012).

It   follows      that    “[m]ere       allegations      of    GAAP    violations      or

accounting irregularities, or even a lack of due diligence, will

not state a securities fraud claim absent evidence of corresponding



                                          -68-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 69 of 139


fraudulent intent.”    In re Advanced Battery Techs., Inc., 781 F.3d

638, 644 (2d Cir. 2015) (internal citations and quotation marks

omitted).

     “Only where such allegations are coupled with evidence of

corresponding   fraudulent    intent,      might   they   be    sufficient.    A

complaint may show this corresponding fraudulent intent through

allegations that the auditor disregarded red flags.”             Longtop, 910

F. Supp 2d. at 576; see also In re Complete Mgmt. Inc. Sec. Litig.,

153 F. Supp. 2d 314, 334 (S.D.N.Y. 2001) (“It is unambiguously the

law that allegations of a violation of GAAP and GAAS are, without

more, insufficient to survive a motion to dismiss.              However . . .

such allegations may be one of several ‘red flags’ that support an

inference of scienter”).

     “[A]uditor scienter can be established by allegations that

the auditor was aware of ‘red flags’ of fraud and yet recklessly

disregarded them.”     Athale v. SinoTech Energy Ltd., No. 11 Civ.

0531,   2014   WL   687218,   at   *7   (S.D.N.Y.    Feb.      21,   2014),   on

reconsideration in part, No. 11 Civ. 05831, 2014 WL 12674464

(S.D.N.Y. Apr. 17, 2014).          However, “the red flags must be so

obvious that knowledge of them by the auditor can be presumed.”

Longtop, 910 F. Supp. 2d at 576–77 (internal quotation marks

omitted). That said, “[b]ecause it is elementary that, on a motion

to dismiss, the Complaint must be read as a whole, the red flags



                                    -69-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 70 of 139


must be viewed in the aggregate; defendants cannot secure dismissal

by cherry-picking only those allegations susceptible to rebuttal

and disregarding the remainder.”          Refco, 503 F. Supp. 2d at 658

(internal quotation marks and citations omitted).

            5. Control Liability

     “To state a claim of control person liability under § 20(a),

a plaintiff must show (1) a primary violation by the controlled

person, (2) control of the primary violator by the defendant, and

(3) that the defendant was, in some meaningful sense, a culpable

participant in the controlled person’s fraud.”       Carpenters Pension

Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 236 (2d Cir.

2014) (internal quotation marks omitted).          With respect to the

second factor, “[t]he Section 20(a) defendant must not only have

actual control over the primary violator, but have actual control

over the transaction in question.”          Floyd v. Liechtung, 10 Civ.

4254, 2013 WL 1195114, at *6 (S.D.N.Y. March 25, 2013) (citation

omitted; emphasis in original).       Courts in this District differ

with respect to whether plaintiff must allege facts supporting the

third factor in order to state an actionable control liability

claim.     However, “this Court has consistently sided with most

judges in the District and found that a plaintiff must plead

culpable   participation   with    scienter.”      ForceField,   2017   WL

1319802, at *16.    To plead the culpable participation element of



                                   -70-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 71 of 139


a Section 20(a) claim, a plaintiff “must allege facts indicating

that the controlling person knew or should have known that the

primary violator, over whom that person had control, was engaging

in fraudulent conduct.”       Special Situations Fund III QP, L.P. v.

Deloitte Touche Tohmatsu CPA, Ltd., 33 F. Supp. 3d 401, 439

(S.D.N.Y. 2014) (internal quotation marks omitted).

     B. Greek Auditors

     Claim 7, brought under Section 10(b) of the Exchange Act and

Rule 10b-5(b) promulgated thereunder, is directed to the Greek

Auditors.     The parties do not dispute that the Aegean audit

opinions    signed   by   the   Greek      Auditors   included   actionable

misstatements or omissions.         Accordingly, only scienter is at

issue.

     Lead plaintiff argues that the Greek Auditors are responsible

for losses to investors because when they issued their respective

clean, unqualified audit opinions in 2013 through 2016, they knew

about or were reckless in ignoring a series of red flags that

should have put them on notice of the Fraudulent Scheme.                 Lead

plaintiff   therefore     argues   that    the   Greek   Auditors   violated

auditing standards. 22     The Greek Auditors move to dismiss these



     22  Specifically, lead plaintiff alleges that the Greek Auditors were
required to conduct their audits of Aegean’s financials and internal controls
in compliance with the standards of the Public Company Accounting Oversight
Board (“PCAOB”), which establishes professional audit standards applicable to
audits of certain issuers who trade publicly on United States markets.


                                    -71-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 72 of 139


claims on the ground that lead plaintiff has failed to adequately

allege any facts giving rise to an inference of scienter.

     Deloitte Greece issued unqualified audit opinions on Aegean’s

consolidated financial statements for 2013 through 2015.             Compl.

¶ 78.   These audit opinions were included in Aegean’s Form 20-F

filings with the SEC.    Id.   In 2013 and 2015, Deloitte Greece also

issued unqualified audit opinions in connection with its review of

Aegean’s internal controls over financial reporting.           Id.      Only

Deloitte Greece — and not Deloitte Touche or Deloitte US — signed

Deloitte Greece’s audit opinions.        Id. ¶¶ 452, 454, 458, 460, 462,

464, 469.    After dismissing Deloitte Greece on June 20, 2016,

Aegean hired PwC Greece to conduct its audit for 2016, and PwC

issued an unqualified audit opinion for 2016.           Id. ¶ 86.        The

opinion was disseminated to investors in the United States and

elsewhere.   Id.

     Central to lead plaintiff’s scienter claim are thirteen red

flags, which plaintiff alleges the Greek Auditors ignored.              They

include:

     (1) Melissanidis’ criminal background and history of legal
         issues, id., ¶¶ 364-370;
     (2) Melissanidis’ large holdings in Aegean and ability to
         exercise control over the company, id. ¶¶ 371-78;
     (3) the facilitation of the Facility, including the 2010
         transaction wherein Aegean acquired AOTC and its
         obligations under a 25-year lease on a property in
         Fujairah for no consideration and subsequent payments for


                                  -72-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 73 of 139


          the construction of an oil storage facility               there,
          including through OilTank, id. ¶¶ 381-87;
     (4) a 2005 marine fuel supply service agreement between Aegean
          and a related-party, Aegean Oil S.A., id. ¶¶ 389-93;
     (5) freight service agreements between Aegean and a related-
         party, Aegean V, id. ¶ 395;
     (6) a 2006 Registration Rights agreement between Aegean and
         related-party, Leveret International Inc., whereby
         Aegean agreed to pay some of Leveret’s administrative
         expenses, id. ¶¶ 397-99;
     (7) an increase in Aegean’s accounts receivable between the
         fiscal years of 2015 and 2017, id. ¶¶ 401-02;
     (8) related-party Aegean Shipping Management S.A.’s failure
         to make payments due to Aegean on sales of marine
         petroleum in 2015 and 2016, id. ¶¶ 408-10;
     (9) the failure of various UAE companies to make payments due
          under contracts with AOTC, id. ¶ 412;
     (10) unpaid bills and financial losses at related party
         General Maritime Corporation, an entity with which Aegean
         transacted and for which Deloitte US performed audits,
         id. ¶ 415;
     (11) the Repurchase, i.e., Melissanidis’ sale of his shares
         to the Company at allegedly inflated prices in August
         2016, id. ¶ 421;
     (12) the so-called liquidity crisis Aegean faced after it
         repurchased Melissanidis’ shares in Aegean, id. ¶¶ 424-
         25; and
     (13) material weaknesses in Aegean’s internal controls that
         Aegean management identified and disclosed in its 2014
         Form 20-F, which were not addressed in Deloitte Greece’s
         FY 2015 clean audit or PwC Greece’s FY 2016 clean audit,
         id. ¶¶ 426-429. 23
     To a lesser extent, in support of its argument that the Greek

Auditors knew about the Fraudulent Scheme or acted recklessly in

failing to know about it, lead plaintiff also relies on the


      23 Red flags 7 (in part), 11, and 12 occurred after Aegean dismissed

Deloitte Greece, and thus Deloitte Greece could not have been aware of them.


                                   -73-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 74 of 139


magnitude of the fraud, certain PCAOB-issued Inspection Reports,

and   the   alleged   rapidity    with   which   the   Reconstituted   Audit

Committee uncovered the fraud.

            1. Analysis

                  a. Red Flags

      Our analysis of lead plaintiff’s position that the existence

of numerous, serious red flags is sufficient to establish scienter

begins with the recognition that the proper analytical framework

is to consider the red flags as a collective whole.            Refco, 503 F.

Supp. 2d at 658 (“the red flags must be viewed in the aggregate;

defendants cannot secure dismissal by cherry-picking only those

allegations susceptible to rebuttal”) (internal quotation marks

omitted).     As we are able to reach a conclusion based on a

collective view of the red flags, we need not delve into each of

the Greek Auditors’ specific arguments, which seek to negate each

red flag either because it was disclosed by Aegean or because lead

plaintiff does not allege that the Greek Auditors were aware of

it.     Nonetheless, we will address some of their arguments as to

why individual red flags should be ignored to illustrate that the

Greek    Auditors’    efforts    to   avoid   responsibility    are    wholly

unpersuasive.

      Were the Greek Auditors encountering these red flags in

isolation, the Court recognizes that they would not necessarily be



                                      -74-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 75 of 139


sufficient to give rise to an inference of scienter.         For example,

with respect to the multiple related-party transactions, the Greek

Auditors are correct that “indicators of related-entity status are

not, under traditional theories of auditor scienter, tantamount to

red flags of fraud.”      Iowa Pub. Employees’ Ret. Sys. v. Deloitte

& Touche LLP, 973 F. Supp. 2d 459, 466 (S.D.N.Y. 2013), aff’d, 558

F. App’x 138 (2d Cir. 2014). And on the question of the Repurchase,

in   isolation,    the   Greek   Auditors’   “failure   to   uncover     and

appreciate the significance of the inflated price . . . does not

represent an extreme departure from the standards of ordinary

care.”   In re Advanced Battery Techs., Inc., 781 F.3d 638, 646 (2d

Cir. 2015) (internal quotation marks omitted).          Likewise, on the

issue of the internal control remediation, “it is unlikely that an

auditor would investigate, discover, and disclose internal control

deficiencies when it had no obligation to do so, only to turn a

blind eye to them after being engaged to ferret them out.”           In re

Longtop Fin. Techs. Ltd. Sec. Litig., 939 F. Supp. 2d 360, 387

(S.D.N.Y. 2013).

     However, the essential analytical factor here is that the

Greek Auditors are not alleged to have encountered the red flags

in isolation.     Indeed, the Greek Auditors themselves acknowledge

that the proper framework requires the Court to assess the thirteen

red flags together.      Tr. of Oral Arg., Mar. 9, 2021, at 26:22-23.



                                   -75-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 76 of 139


As alleged, the Greek Auditors were presented with, inter alia, a

significant number of related-party transactions, unpaid accounts,

escalating receivables, and a founder and former CEO who still

maintained significant control over the company and who benefitted

from an expensive share buyback, which was followed by liquidity

issues at the company.        Indeed, we need not hold and do not hold

that all of the red flags were necessary to put the Greek Auditors

on notice.    However, the laundry list of red flags alleged should

have “prompted further investigation” on the part of the Greek

Auditors.    In re Longwei Petroleum Inv. Holding Ltd. Sec. Litig.,

No. 13 Civ. 214, 2014 WL 285103, at *6 (S.D.N.Y. Jan. 27, 2014).

Their failure to undertake such an investigation supports a strong

inference that the Greek Auditors intentionally or recklessly

ignored red flags. 24

      Notwithstanding their position to the contrary expressed at

oral argument, Tr. of Oral Arg., Mar. 9, 2021 at 26:22-23, in their

submissions, the Greek Auditors attempt to dismiss the red flags


      24This conclusion is not at odds with Kravitz as Tr. of Aegean Litig. Tr.
v. Tavlarios, No. 19 Civ. 8438, 2020 WL 3871340, at *9 (S.D.N.Y. July 8, 2020),
discussed infra.      There, the trustee alleged that Nikolas Tavlarios,
Georgiopoulos, John Tavlarios, and Konomos (directors and an officer resident
in the United States) failed to recognize red flags in the context of Aegean’s
monitoring and internal controls system. Here, lead plaintiff alleges that the
Greek Auditors, who were hired to review internal controls and to act as Aegean’s
monitoring system, failed to recognize these and additional red flags. In re
Philip Servs. Corp. Sec. Litig., 383 F. Supp. 2d 463, 475 (S.D.N.Y. 2004)
(finding that auditor must have noticed and chosen to ignore red flag where red
flags would be “clearly evident to any auditor performing its duties”).



                                     -76-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 77 of 139


by relying on essentially two arguments.                    First, they argue that

many     of     the    alleged    red   flags        were     publicly     disclosed.

Specifically, the Greek Auditors argue that Melissanidis’ criminal

history, numerous related-party transactions, the details of the

Repurchase, and deficiencies in internal controls in 2014 were all

disclosed by Aegean in its SEC filings. Second, the Greek Auditors

argue that the complaint does not allege that the Greek Auditors

knew about certain of the red flags, including that Melissanidis

owned OilTank and that the Repurchase would trigger a liquidity

crisis.       Viewed holistically, the Greek Auditors’ arguments amount

to a virtual abandonment of their professional obligations.                         On

the one hand, they need not investigate what was disclosed by

Aegean, and on the other, they could not investigate what was not

openly disclosed.

       First, that many of the red flags alleged were disclosed in

SEC    filings    in   no   way   absolves     the    Greek     Auditors    of   their

responsibility to review them critically.                   The Greek Auditors rely

on the proposition that “an inference of scienter based on publicly

available red flags is simply not as cogent and compelling as the

opposing inference of nonfraudulent intent.”                       Saltz v. First

Frontier, LP, 782 F. Supp. 2d 61, 72 (S.D.N.Y. 2010), aff’d sub

nom. Saltz v. First Frontier, L.P., 485 F. App’x 461 (2d Cir.

2012).    However, the disclosure of red flags does not foreclose an



                                        -77-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 78 of 139


inference of scienter.        Gould v. Winstar Commc’ns, Inc., 692 F.3d

148, 159 n.10 (2d Cir. 2012) (“‘[p]rofessional skepticism should

be exercised throughout the audit process,’ and requires the

employment of ‘a questioning mind’ in the ‘gathering and objective

evaluation of evidence,’ including with regard to representations

by   management”    (quoting    GAAS,    AU   §§   230.07-08)).     Here,   the

combination of Melissanidis’ reputation and history, the cost

overruns    at     the     Facility,    related-party    transactions,      and

escalating receivables called for heightened scrutiny by the Greek

Auditors.    Based on the allegations in the complaint, we are thus

persuaded that had either Greek Auditor conducted “any kind of

audit at all, [it] would have seen the potential problems . . .

and the need to investigate further.” Complete Mgmt., 153 F. Supp.

2d at 334. 25

      Relatedly, attempting to offload their own recklessness, the

Greek Auditors suggest that investors could have reviewed the

public information, just as the Greek Auditors did, to uncover

potential fraud.         This argument is exceptionally unattractive for


      25 The Greek Auditors attempt to differentiate Complete Mgmt., 153 F.
Supp. 3d 314, on the basis that there: a single counterparty owed the growing
receivables at issue; a significant overlap existed between the audited company
and the counterparty (which created potential self-dealing); and the audited
company was dependent on the counterparty. See ECF No. 272 at 9. The Court is
puzzled by this attempted distinction because here, too, lead plaintiff alleges
that the growing receivables were connected, at least in part, to transactions
with related entities. Compl. ¶ 401 (“As auditors, the Auditor Defendants would
have had access to the Company’s accounts receivables aging reports, which would
have revealed the scope and the source of the mounting accounts receivables,
some of which relate to receivables with related parties”).


                                       -78-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 79 of 139


the obvious reasons that the Greek Auditors were hired to perform

an auditing function on behalf of Aegean and its investors, and

the investors did not have the same level of access to Aegean’s

records.    The investors, moreover, were appropriately assured by

the Greek Auditors’ clean audit opinions.               It should go without

saying     that    “it    is    unreasonable    to     expect     investors   to

independently verify an international corporation[’s] financial

figures after an accounting firm has independently completed an

audit . . . .”       Ho v. Duoyuan Glob. Water, Inc., 887 F. Supp. 2d

547, 565 (S.D.N.Y. 2012).

     With respect to their second argument that they were ignorant

of certain facts, the Greek Auditors argue that “pleading the

existence of red flags does not establish that a defendant was

aware      of     those        warning     signals.”            Stephenson    v.

PricewaterhouseCoopers, LLP, 482 F. App’x 618, 623 (2d Cir. 2012),

as amended (June 13, 2012).          However, the Greek Auditors take an

exceedingly limited view of what the Greek Auditors knew and when,

and altogether ignore the part of the law that permits an inference

of scienter where auditors exhibit “an egregious refusal to see

the obvious, or to investigate the doubtful.”             Refco, 503 F. Supp.

2d at 658.        For example, while the Greek Auditors acknowledged

that they knew that Aegean purchased AOTC from the Melissanidis

family and that the Facility was experiencing major delays and



                                         -79-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 80 of 139


cost overruns, they argue that they did not know that Melissanidis

controlled OilTank.       But as lead plaintiff argues, it would have

been reasonable, given the high costs, lengthy delays, and known

related-party transactions, for the Greek Auditors to examine the

Facility and the related transactions in depth.          See Longwei, 2014

WL 285103, at *6 (citing In re Philip Serv. Corp. Sec. Litig., 383

F.Supp.2d 463, 475 (S.D.N.Y. 2004)) (“[W]here the red flags would

be clearly evident to any auditor performing its duties it is

reasonable to infer that the auditor must have noticed the red

flags,    but    deliberately   chose   to   disregard   them”)   (internal

quotation marks omitted).         Their failure to do so amounts to a

failure to “investigate the doubtful.”          Refco, 503 F. Supp. 2d at

658.

                    b. Additional Allegations Supporting an Inference
                       of Scienter

       In addition to the red flags, lead plaintiff suggests that

(1) the magnitude of the fraud, (2) the findings in the PCAOB

Inspection Reports, and (3) the Reconstituted Audit Committee’s

quick discovery of the fraud further support an inference of

scienter.       While we are of the opinion that the red flags, viewed

in combination, are sufficient to find scienter, for the sake of

completeness we address each of the additional arguments.

       First, lead plaintiff asserts that the magnitude of the

Fraudulent Scheme presents circumstantial evidence of the Greek


                                     -80-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 81 of 139


Auditors’ scienter.          We agree.         While a “fraud’s large size,

standing alone, is insufficient to show recklessness,” we find

that the magnitude of the fraud supports an inference of scienter,

“just as failing to detect a large boulder in front of your face

qualifies as circumstantial evidence of blindness.”                 Athale, 2014

WL 687218, at *11 (internal quotation marks and citations omitted).

      On the other hand, we do not find that the PCAOB Reports or

the   quick    discovery    of    the   fraud   by    the    Reconstituted    Audit

Committee support an inference of scienter.                 There are significant

issues with lead plaintiff’s reliance on the PCAOB Inspection

Reports.      First, the Inspection Reports do not refer to issuers by

name.    Compl. ¶ 444; ECF No. 240 at 18.                 Given the anonymity of

the Inspection Reports, it is not clear that the Inspection Reports

actually      refer   to   the    Aegean   audits     conducted    by   the   Greek

Auditors. Second, with respect to the Inspection Reports allegedly

about PwC Greece, the Reports’ dates of coverage do not overlap

with PwC’s FY 2016 Aegean audit opinion: one of the reports

concerns a period that predates PwC’s engagement by Aegean, and

the other covers a period after Aegean declared bankruptcy. Compl.

¶ 446; ECF No. 240 at 18-19.            The allegations regarding the PCAOB

Inspection      Reports    thus    fall    short     of   Rule   9(b)   and   PSLRA

standards.




                                        -81-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 82 of 139


      Meanwhile, lead plaintiff’s contention that “new management

quickly unearthed the fraud, and thus it was easily discoverable

. . . suffers from hindsight bias.”               Special Situations, 33 F.

Supp. 3d at 434; see also Iowa Pub. Employee’s Ret. Sys. V.

Deloitte & Touche LLP, 919 F. Supp. 2d 321, 334 (S.D.N.Y. 2013). 26

Therefore,    this   allegation    does     not   support   an   inference   of

scienter.

                  c. Auditors’ Conduct & Reliability

      The Greek Auditors also argue that lead plaintiff failed to

allege facts regarding the conduct of the audits or how the audit

standards were violated, which is a requirement when pleading

scienter.     The Greek Auditors contend that lead plaintiff merely

provided a “broad citation to 73 consecutive paragraphs in the

Complaint.”     ECF No. 272 at 11 (referencing Compl. ¶¶ 360-433).

The Court has reviewed these paragraphs, which detail each of the

alleged red flags.         The Greek Auditors are correct that the

references to the Greek Auditors’ precise conduct are scarce,

however the complaint systematically describes each of the alleged




      26 In any event, the parties dispute the proper timeline for discovery of

the fraud. ECF No. 268 at 14-15.


                                     -82-
         Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 83 of 139


red flags and the PCAOB standards that the Greek Auditors violated

when they failed to dig deeper.             See, e.g., Compl. ¶¶ 420, 432.

         In any event, where, as here, lead plaintiff’s claim against

the auditors is that they were reckless, the central theme is what

the auditors did not do, rather than their affirmative conduct.

In re IMAX Sec. Litig., 587 F. Supp. 2d 471, 483 (S.D.N.Y. 2008)

(“A complaint might reach this no audit at all threshold by

alleging that the auditor disregarded specific red flags that would

place a reasonable auditor on notice that the audited company was

engaged in wrongdoing to the detriment of its investors”) (internal

quotation       marks   omitted).     The    Court   is   satisfied   that   lead

plaintiff adequately alleged that the Greek Auditors “disregarded

specific red flags” throughout the course of the audits, such that

lead plaintiff has adequately alleged the Greek Auditors’ conduct.

Id. 27


         27
        The Greek Auditors go to great lengths to distinguish on In re Philip
Servs. Corp. Sec. Litig., 383 F. Supp. 2d 463, 476 (S.D.N.Y. 2004), which held
that because details about the audit process were “peculiarly within Deloitte’s
knowledge,” they were “not required at the pleading stage.” The Greek Auditors
explain that in Philip, the complaint alleged that the auditors received notice
of obvious and suspicious red flags during the audit and chose to ignore them
— which is not explicitly alleged here. ECF No. 272 at 12 n.13. Regardless,
in Philip, plaintiff also alleged, inter alia, an increase in inventories, an
inadequate financial reporting system, unrecorded liabilities, and the “obvious
simplicity” of the defendant’s fraudulent practices. Id. at 475. There, the
court found that the “multiple allegations of ‘red flags,’ considered in the
aggregate,” supported an inference of fraudulent intent. Id. We do not think
it is too great a leap to draw parallels with the instant complaint, where lead
plaintiff has alleged, inter alia, increasing receivables, an inadequate
internal controls system, unpaid bills, and numerous related party transactions.
Here, like in Philip, the Court does not find lead plaintiff’s failure to allege
details about the conduct of the audits fatal. See also Liberty Ridge LLC v.
RealTech Sys. Corp., 173 F. Supp. 2d 129, 137 (S.D.N.Y. 2001) (“courts should

                                       -83-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 84 of 139


                 d. Tellabs

     Based on the foregoing, the Court is entirely unpersuaded by

the Greek Auditors’ position: essentially, that the reasonable

inference is that the Greek Auditors were fooled by the forgeries

and fake accounting documentation allegedly created by individuals

at Aegean.    Compl. ¶ 8.     As auditors, it was their job to review

Aegean’s records and to delve deep into financial documents,

including those financial documents purportedly substantiating the

escalating    receivables     and   the    cost   of   the   Facility.    The

appropriate inference to be drawn at this stage from both Greek

Auditors’ failures to detect the fraud is that both Greek Auditors

lapsed in their responsibilities.

     The Court does not make such an assessment in a vacuum.               We

are aware of cases in this Circuit where the court found that the

auditor was plausibly fooled.        See, e.g., Meridian Horizon Fund,

LP v. Tremont Grp. Holdings, Inc., 747 F. Supp. 2d 406, 413

(S.D.N.Y. 2010), aff’d sub nom. Meridian Horizon Fund, LP v. KPMG

(Cayman), 487 F. App’x 636 (2d Cir. 2012) (“the more compelling

inference as to why Madoff’s fraud went undetected for two decades

was his proficiency in covering up his scheme and deceiving the

SEC and other financial professionals”).          Here, however, given the


not demand a level of specificity in fraud pleadings that can only be achieved
through discovery”).



                                    -84-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 85 of 139


plethora of red flags alleged in this case, the plausible inference

is that the Greek Auditors exhibited willful blindness in the face

of numerous indications that something may have been awry.

                   e. Omnicare

      In one final and equally futile effort to dismiss the claims

against them, the Greek Auditors assert that the Aegean audit

opinions were statements of opinions, rather than fact, that must

be dismissed pursuant to Omnicare, Inc. v. Laborers District

Council Construction Industry Pension Fund, 135 S.Ct. 1318 (2015),

which      addresses    how   courts   should       treat    allegedly   false   or

misleading statements of opinion under the securities laws. 28

According to the Greek Auditors, to state an actionable claim,

lead plaintiff         must   allege   that   the    Greek    Auditors   “did    not

subjectively believe the content of their audit opinions” or

“omitted material facts about their inquiry into those statements

of opinion.”     ECF No. 272 at 20.       The Court rejects this argument,




      28 According to Omnicare, a “plaintiff who asserts that a statement of
opinion or belief is false or misleading must plead facts that, if true, would
be sufficient to show one of two things: (1) if asserting that the statement of
opinion or belief ‘constitutes a factual misstatement’ in itself, that the
speaker did not ‘actually hold[ ] the stated belief,” or (2) “if asserting that
the statement of opinion or belief is misleading due to the omission of ‘discrete
factual representations,’ that the statement did ‘not rest on some meaningful
... inquiry,’ rendering it ‘misleading to a reasonable person reading the
statement fairly and in context.’” In re Lehman Bros. Sec. & Erisa Litig., 131
F. Supp. 3d 241, 255 (S.D.N.Y. 2015) (citing Omnicare, 135 S.Ct. 1325-28, 1332).
      Relying in part on Lehman, 131 F. Supp. 3d at 251 n.48, the Greek Auditors
insist that Omnicare applies to Section 10(b) claims, even though Omnicare was
a case based on Section 11 of the Securities Act of 1933.


                                       -85-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 86 of 139


which would undermine the traditional meaning of an auditor’s

opinion letter.

     In an event, in order to sustain its claim, lead plaintiff

need not allege the Greek Auditors’ contemporaneous disbelief in

the content of the Aegean audit opinions.             Lead plaintiff only

needs to allege that the Greek Auditors ignored a sufficient number

of red flags, which would permit the inference that the Greek

Auditors did not believe that they conducted a compliant audit.

See, e.g., Lehman, 131 F. Supp. 3d at 259 (finding that “a

sufficient accumulation of ‘red flags’ perhaps could permit the

inference that the auditor did not actually believe that it had

conducted a GAAS-compliant audit (i.e., that it intentionally or

recklessly cut corners or otherwise skirted auditing standards)

when it rendered its opinions”).           Lead plaintiff has done this,

and thus the Greek Auditors’ argument fails. 29          “Auditors may not

shield themselves from liability . . . merely by using the word

‘opinion’ as a disclaimer.”        In re OSG Sec. Litig., 971 F. Supp.

2d 387, 399 (S.D.N.Y. 2013).

                                     ***


     29 Querub v. Hong Kong, 649 F. App’x 55, 58 (2d Cir. 2016), relied on by
the Greek Auditors, does not compel a different result.     There, the Second
Circuit affirmed the district court’s summary judgment decision, noting that
“uncontested expert testimony” opined that the auditor “fully complied with
PCAOB standards,” and that there was no evidence that the auditor did not
believe its opinions. Here, by contrast, we are at the motion to dismiss stage
and the complaint is replete with sufficient allegations of auditing failures.



                                    -86-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 87 of 139


      Based on the foregoing, the Greek Auditors’ motion to dismiss

is denied.    Indeed, the litany of excuses relied upon by the Greek

Auditors brings to mind the Japanese proverb of the three monkeys:

hear no evil, see no evil, speak no evil.

      C. Global and US Auditors

      Lead plaintiff asserts control liability claims pursuant to

Section 20(a) against the Global Auditors (Deloitte Touche and PwC

International) and the US Auditors (Deloitte US and PwC US) (claim

8).    Lead plaintiff’s claims are based on the Global and US

Auditors’ relationships with Deloitte Greece and PwC Greece, who

conducted the Aegean audits.

      Deloitte Touche is a private company headquartered in the

United Kingdom.      Compl. ¶¶ 74, 101.        It provides policies and

protocols regarding professional standards, methodologies, and

systems for quality control and risk management for the global

network of Deloitte firms.         Id. ¶ 102.      Deloitte Touche also

exhibits control over the acceptance and rejection of engagements

by member firms.     Id. ¶ 110.    Deloitte Greece and Deloitte US are

both member firms within the Deloitte Touche network.           Id. ¶¶ 77,

82.   The complaint does not allege that Deloitte Touche audited

Aegean.

      Deloitte US is a Delaware limited liability company with

headquarters in New York.       Id. ¶ 82.   According to the complaint,



                                    -87-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 88 of 139


Deloitte     US    never    issued     an   opinion      on   Aegean’s    financial

statements or made any public statement regarding Aegean.                    Id. ¶¶

77-78, 82-83.        However, Deloitte’s United States office assists in

resolving issues surrounding SEC regulations, and also reviews

documents to be used in connection with the sale or exchange of

securities.       Id. ¶ 83.    Thus, for certain SEC filings, Deloitte US

conducts a pre-issuance review.             Id. ¶¶ 84, 107.     In a declaration,

lead plaintiff appended a letter stating that Deloitte US or UK

would be paid $63,000 for work on the Aegean audit for the 2015

fiscal year.         ECF No. 249-5 at 8.         Lead plaintiff also alleged

that Deloitte US audited a company, GMC, that shared two Board

members with Aegean’s Board.            Compl. ¶¶ 415-16.

       Like Deloitte Touche, PwC International is headquartered in

the United Kingdom, and is a membership-based company with member

and    network    accounting    and    advisory    firms      operating    locally,

including PwC US and PwC Greece.               Id. ¶¶ 87, 92.       Like Deloitte

US, PwC US is a Delaware limited liability company with its

headquarters in New York.            Id. ¶ 92.    According to the complaint,

PwC US never issued an opinion on Aegean’s financial statements or

made any public statement regarding Aegean.                   Id. ¶¶ 89, 92.      PwC

US    is   alleged    to   provide    assistance    to    individual      firms   and

engagement teams whose clients are foreign issuers.                  Id. ¶ 116.




                                        -88-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 89 of 139


             1. Analysis

        Lead plaintiff brings claims against the Global Auditors and

the US Auditors, alleging that they controlled the Aegean audits

conducted     by    the   Greek   Auditors.      The   paucity   of     particular

allegations that pertain to the Global and US Auditors would alone

be sufficient to grant the motions to dismiss.              Nevertheless, for

the sake of completeness, the Court will first address the claims

against the Global Auditors and then the claims against the US

Auditors.

        Having     concluded   that   lead    plaintiff   alleged       actionable

claims against the Greek Auditors arising from the Aegean audit

opinions, lead plaintiff has alleged a primary violation. However,

because lead plaintiff fails to allege that the Global Auditors or

the     US   Auditors     exercised    control     over   or     were    culpable

participants in the making of the Aegean audit opinions, the

Section 20(a) claims are not actionable.

                     a. Global Auditors

        Lead plaintiff fails to allege that either Deloitte Touche or

PwC International exhibited any control over the Greek Auditors.

As an initial matter, the majority of lead plaintiff’s allegations

regarding the Global Auditors’ control relate to the Auditor

Defendants’ shared set of professional standards and an associated

name.    Yet it is well-established that “allegations of generalized



                                       -89-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 90 of 139


control           are   insufficient   to   state     a    plausible    claim   of

coordinating-entity control over its member firms in the auditing

context.”          Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372,

461 (S.D.N.Y. 2010).

        Lead plaintiff’s most specific argument is that the Global

Auditors exhibited control because they were involved in the

Appendix K reviews. 30          Lead plaintiff argues that Deloitte Touche

was involved in the Aegean audits because Deloitte Touche maintains

overarching policies for pre-issuance reviews of documents to be

filed with the SEC.            Compl. ¶ 107.   Likewise, with respect to PwC

International, lead plaintiff alleges that the “Global Capital

Markets Group” is involved with the review of filings for foreign

issuers.          Id. ¶ 116.    These assertions are lacking is substance.

Lead plaintiff’s allegations do not remotely suggest that the

Global Auditors actually exerted control over the Aegean audits,

or even, at the very least, reviewed any of the Aegean audit

opinions at all.          As “control under Section 20(a) is not satisfied

where        []    coordinating   entit[ies]   like       PwC   International   and


        30
         Appendix K of the PCAOB provides that financial statement filings of
audits performed by a foreign associated firm should be reviewed by a United
States affiliate firm. Lead plaintiff does not explicitly mention Appendix K
reviews by name in its complaint. Though “[c]ourts in this Circuit have made
clear that a plaintiff may not shore up a deficient complaint through extrinsic
documents submitted in opposition to a defendant’s motion to dismiss,” Endeavor
Capital Holdings Grp., LLC v. Umami Sustainable Seafood, Inc., No. 13 Civ. 4143,
2014 WL 3897577, at *3 (S.D.N.Y. Aug. 7, 2014), the complaint does refer to
“pre-issuance reviews,” Compl. ¶¶ 84, 107. Accordingly, the Court will briefly
address these arguments.


                                        -90-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 91 of 139


[Deloitte    Touche]     merely     set[]       ‘professional        standards    and

principles’ under which individual offices operate,” In re NQ

Mobile, Inc. Sec. Litig., No. 13 Civ. 7608, 2015 WL 1501461, at *2

(S.D.N.Y. Mar. 27, 2015), lead plaintiff has failed to plead

actionable claims against the Global Auditors.

       Further, even if, arguendo, plaintiff had pled control, the

Section 20(a) claims against the Global Auditors would be dismissed

because lead plaintiff failed to allege culpability.                         Beyond

conclusory allegations that the Global Auditors should have known

about red flags because they had access to the Aegean audits, there

are no specific allegations that either Deloitte Touche or PwC

International knew or should have known about any of the statements

in   the   Aegean    audit    opinions    because    they     were    not   actually

involved    in   the   audits.      In    re    LIBOR-Based    Fin.     Instruments

Antitrust    Litig.,    No.    11   MDL   2262,    2019   WL   1331830,      at   *28

(S.D.N.Y. Mar. 25, 2019) (finding that allegations that the parent

company defendants were “culpable participant[s] in the fraud” are

“general and conclusory allegation[s] of culpable participation”

that “cannot withstand defendants’ motion”).                   Accordingly, the

claims against the Global Auditors are dismissed.

                    b. US Auditors

      Lead plaintiff advances similar arguments with respect to the

US Auditors.        First, lead plaintiff argues that the US Auditors



                                         -91-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 92 of 139


had control over the Aegean audits because they had access to the

Aegean audits and participated in the Appendix K review.                   Second,

lead plaintiff argues that the US Auditors are culpable because

they engaged in willful blindness by ignoring serious red flags

during the Appendix K review of the Aegean filings.

      Lead plaintiff’s allegations regarding the Appendix K reviews

do not suffice to establish control because the Aegean audit

opinions were controlled by the Greek Auditors themselves, who

issued the final publications.               This is so notwithstanding the US

Auditors’ alleged role in the review of relevant filings and

Deloitte     US’s    potential        fee    for   that   review.    See   Special

Situations Fund III QP, L.P. v. Deloitte Touche Tohmatsu CPA, Ltd.,

96   F.    Supp.    3d   335,   345    n.16    (S.D.N.Y.    2015)   (finding   that

“generalized allegations” that Deloitte US “provided input [and]

technical expertise” and that it “actively consulted and gave

directions” to a Chinese member firm did not establish control of

any specific transaction). 31


      31Lead plaintiff’s references to Dietrich v. Bauer, 126 F. Supp. 2d 759,
765 (S.D.N.Y. 2001), reconsideration denied, No. 95 Civ. 7051, 2001 WL 536971
(S.D.N.Y. May 21, 2001), are inapposite. There, the defendant owned 100% of
the controlled entity at issue. Id. Here, there is no allegation that the
Deloitte US owned any part of Deloitte Greece or that PwC US owned any part of
PwC Greece.
      Though referenced in the context of its argument regarding disclaimers,
lead plaintiff’s reference to the summary judgment decision in In re Parmalat
Sec. Litig., 594 F. Supp. 2d 444, 459 (S.D.N.Y. 2009), is similarly
inappropriate.   While the Court in Parmalat denied Deloitte US’s motion for
summary judgment with respect to plaintiff’s Section 20 claims, the underlying
facts there bear no resemblance to this record. Specifically, several Deloitte
US partners held “key leadership positions” at the lead auditor, provided “a

                                            -92-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 93 of 139


       Moreover, lead plaintiff has not alleged the US Auditors’

culpability.      “The willful blindness standard is satisfied where

a control person knew or should have known that the primary

violator was engaged in fraudulent conduct, but did not take steps

to prevent the primary violation.”           Parmalat, 594 F. Supp. 2d at

458 (internal quotation marks and alterations omitted).                  Here,

lead    plaintiff   does   not   allege     with   particularity   any   facts

indicating that either of the US Auditors knew that the Greek

Auditors were acting recklessly.

       As with the Global Auditors, the US Auditors’ theoretical

“access to the information by which it could have discovered the

fraud is not sufficient to establish recklessness.”            Iowa, 919 F.

Supp. 2d at 332 (internal quotation marks omitted); see also

Longtop, 939 F. Supp. 2d at 378 (“merely alleging that the auditor

had access to the information by which it could have discovered

the fraud is not sufficient”).         The US Auditors are not alleged,

for example, to have redone the Aegean audits such that they would

have    familiarized    themselves    with    Aegean’s   primary   financial

documentation.

       Relatedly, lead plaintiff argues that the Appendix K reviews

required Deloitte US to read Aegean’s key SEC filings, which should



large portion” of the auditor’s funding, and there also was evidence that
Deloitte US may have “influenced [the auditor’s] decision making.” Id. No
comparable facts are alleged here.

                                     -93-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 94 of 139


have revealed certain red flags, including Melissanidis’ history

and numerous related-party transactions.              As alleged, however, as

the Greek Auditors themselves were not reactive to those red flags,

it is again not clear that Deloitte US would have had access to

raw information or documents to alert it to the issues that the

Greek Auditors, on the ground, failed to uncover.                   Ultimately,

lead     plaintiff’s     arguments    rely     on    speculation,     which    is

insufficient to allege culpability.           Glaser v. The9, Ltd., 772 F.

Supp. 2d 573, 591 (S.D.N.Y. 2011) (citing Campo v. Sears Holdings

Corp.,    371   Fed.   App’x   212,   217    (2d    Cir.   2010))   (“conclusory

statements that defendants ‘were aware’ of certain information,

and mere allegations that defendants ‘would have’ or ‘should have’

had such knowledge is insufficient”).

       Lead plaintiff also asks the Court to make unsubstantiated

comparisons and assumptions.           First, lead plaintiff points to

Appendix K reviews of completely unrelated companies by completely

unrelated auditors — for example, Ernst & Young — that uncovered

fraud.      ECF No. 241 at 24-25.            Obviously these examples are

entirely irrelevant and fall woefully short of the Rule 9(b)

pleading     standard.     Additionally,      lead    plaintiff     argues    that

because one of the shell companies allegedly used by Aegean to

generate fake receivables — MEG — was located in the United States,

it is “reasonable to infer that Deloitte US likely was involved in



                                      -94-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 95 of 139


confirming those transactions as part of the Aegean audit.”                 ECF

No. 241 at 25. 32   Such bald assumptions do not suffice to establish

culpability.     Glaser, 772 F. Supp. 2d at 591.

      With respect to PwC US, lead plaintiff similarly argues that

PwC US should have identified red flags during the course of its

Appendix K review and that PwC US may have been involved in

confirming Aegean’s transactions with MEG.            For the same reasons

that lead plaintiff’s arguments regarding Deloitte US fail, its

arguments regarding PwC US fail. 33

      Because lead plaintiff failed to allege that the US Auditors

exercised control over the Greek Auditors or had any culpability

with respect to the Greek Auditors’ violations, the claims against

the US Auditors are dismissed. 34




      32MEG is nowhere mentioned in the complaint, having been raised for the
first time in lead plaintiff’s opposition submissions. This provides another
reason to reject lead plaintiff’s argument.
      33The Global and US Auditors also argue that they cannot be liable for
the Aegean audit opinions because their websites state that they are separate
legal entities that cannot obligate or act as agents of one another. While
disclaimers “are not dispositive of the question of whether an agency
relationship existed,” In re Parmalat Sec. Litig., 375 F. Supp. 2d 278, 294
(S.D.N.Y. 2008), the Court need not rely on the disclaimers to dismiss the
Section 20(a) claims. Accordingly, the Court does not engage in the parties’
disclaimer-related arguments.
      34 Lead plaintiff requests leave to amend if the Court grants any of the
Auditor Defendants’ motions in whole or in part. ECF No. 241 at 39. However,
the operative complaint is an amended complaint, and lead plaintiff supplemented
its opposition submissions with dozens of additional documents not referenced
in its complaint.    ECF Nos. 247 (attaching 28 exhibits); 249 (attaching 41
exhibits). Lead plaintiff, moreover, does not provide any information about
the nature of its intended amendments. Accordingly, we deny lead plaintiff’s
request for leave to amend.

                                     -95-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 96 of 139


     D. Officer and Director Defendants

     We now turn to the claims against the Officer and Director

Defendants brought under Section 10(b) of the Exchange Act.                    Claim

1 relies on Rule 10b-5(b) (misstatements or omissions) and Claim

2 relies on Rule 10b-5(a) and (c) (scheme liability). Having found

that this Court lacks personal jurisdiction over Papanicolaou,

Koutsomitopoulos, and Fokas as to all claims and Melissanidis as

to the Section 10(b), 20(a), and 20(b) claims, this section of

analysis pertains only to Gianniotis (CFO) and the so-called “US

Defendants,”        who      include      Nikolas       Tavlarios       (President),

Georgiopoulos (outside director and Chairman of the Board), John

Tavlarios (outside director), and Konomos (outside director and

Audit Committee member).

     The US Defendants move to dismiss the Section 10(b) claims

against     them    on    the    basis     that     the    complaint     relies   on

impermissible group pleading and does not plead an inference of

scienter.    Gianniotis likewise moves to dismiss the Section 10(b)

claims    against     him,      arguing    that   his      statements    amount   to

nonactionable puffery and the complaint fails to allege facts

giving rise to an inference of scienter.                  We first address the US

Defendants’ arguments, and then address Gianniotis’ arguments.




                                          -96-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 97 of 139


             1. US Defendants

       Lead plaintiff argues that the same allegations support an

inference of scienter as to each individual defendant under both

claims 1 and 2.      ECF No. 250 at 47; Alstom, 406 F. Supp. 2d at 475

(liability can arise under Rule 10b-5(b) and 10b-5(a) and (c) “out

of the same set of facts”).       Though the US Defendants challenge to

some extent whether certain of their statements are actionable, 35

the core of the US Defendants’ argument is that lead plaintiff

failed to adequately allege scienter.          For this reason, the Court

will    likewise    limit   its   analysis    to   an   assessment    of   lead

plaintiff’s allegations of scienter against the US Defendants.

                   a. Group Pleading

       Lead plaintiff relies heavily on group pleading.            See, e.g.,

Compl. ¶¶ 145, 147, 321, 421.               However, “[s]cienter must be

separately pled and individually supportable as to each defendant;

scienter is not amenable to group pleading.”            C.D.T.S. v. UBS AG,




      35 While the US Defendants argue broadly that the 2018 Press Releases and
the complaint do not allege that any US Defendant had involvement in the
Fraudulent Scheme, the US Defendants’ arguments challenging the viability of
allegations regarding their misstatements, omissions, and actions in
furtherance of a fraudulent scheme are relatively sparse. For example, in their
Memorandum in Support of the US Defendants’ Motion to Dismiss, the US Defendants
present in a footnote an after-thought of an argument that several of the
alleged material misrepresentations made by Nikolas Tavlarios and Peter
Georgiopoulos constitute non-actionable puffery. ECF No. 197 at 24 n.9. In
this footnote, defendants cite - without any engagement in their content — five
examples of Georgiopoulos’ statements and none of Nikolas Tavlarios’ statements.
The Court’s decision does not turn on these statements, and thus it need not
engage in this analysis.


                                     -97-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 98 of 139


No. 12 Civ. 4924, 2013 WL 6576031, at *6 (S.D.N.Y. Dec. 13, 2013),

aff’d sub nom. Westchester Teamsters Pension Fund v. UBS AG, 604

F. App’x 5 (2d Cir. 2015); see also In re BISYS Sec. Litig., 397

F.   Supp.   2d    430,   440   (S.D.N.Y.      2005)   (“[T]he   group   pleading

doctrine has no effect on the PSLRA’s scienter requirement.                    It

merely gives plaintiffs the benefit of a presumption that certain

kinds of statements were made by certain kinds of defendants.                 It

does not permit plaintiffs to presume the state of mind of those

defendants at the time the alleged misstatements were made”).

Allegations       regarding     a   defendant’s    title,   Board   membership,

and/or signatures on documents — such as the Offering Documents —

are plainly insufficient to allege scienter as to each defendant.

                    b. Motive & Opportunity

      To obtain clarification of lead plaintiff’s position on the

motive and opportunity prong of a Rule 10b-5 claim, the Court asked

the following question at oral argument:

             Am I correct that there is no allegation that
             any of the individual defendants were directly
             sharing in Melissanidis’ self-dealing and
             theft, or that they were active participants
             in the creation of false documents?




                                        -98-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 99 of 139


Lead plaintiff responded, “The answer is no.” 36             Tr. of Oral Arg.,

Mar. 9, 2021, at 55:19-56:4. 37       As the Court in Novak, 216 F.3d at

307-08,     stated,   plaintiff    alleges    “motive      and    opportunity    to

commit fraud” where the complaint pleads facts showing that the

defendant “benefitted in some concrete and personal way from the

purported fraud.”        Given the acknowledgment that none of the

individual US Defendants benefitted in a concrete and personal

way,    lead   plaintiff    has    simply    failed   to    plead    motive     and

opportunity arising from the Fraudulent Scheme itself as to the US

Defendants. 38

                   c. Recklessness

       Having failed to plead motive and opportunity, to state an

actionable claim lead plaintiff must allege that the US Defendants

acted recklessly.       Where a plaintiff does not make a showing of

motive,     “the   strength   of   the   circumstantial          allegations    [of

conscious misbehavior or recklessness] must be correspondingly


      36 We do not construe this concession as necessarily precluding an
inference of motive that arises from insider trading.
       37
        In its opposition brief, lead plaintiff stated, “it is impossible for
Plaintiff to pinpoint at this stage of the litigation all those who, in addition
to Defendant Melissanidis, may have profited from the fraudulent transactions
underlying the project.” See ECF No. 250 at 37.    This statement is, of course,
no substitute for a well-pled allegation.
      38 The Court is not remotely persuaded by lead plaintiff’s argument that

the individual defendants were motivated by a fear of Melissanidis’ violence
and physical threats. This argument is extremely implausible, especially where,
as here, the US Defendants all reside in New York — far away, geographically at
least, from the command and influence of Melissanidis. Lead plaintiff does not
allege a single instance of Melissanidis exerting pressure or acting violently
in the United States.


                                     -99-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 100 of 139


greater.”       ECA, 553 F.3d at 198–99 (citing Kalnit, 264 F.3d at

142).       “Recklessness may be pled based on strong circumstantial

evidence, and a plaintiff may rely on allegations that defendants

knew facts or had access to information suggesting that their

public statements were not accurate or failed to check information

they had a duty to monitor.”             Braskem, 246 F. Supp. 3d at 764

(internal quotation marks and citations omitted).

        In support of its argument that the US Defendants acted

recklessly, lead plaintiff proffers an assortment of theories,

apparently hoping that the Court will be persuaded by at least

one.      Specifically, lead plaintiff argues that an inference of

scienter is supported by the US Defendants’ failure to implement

and monitor adequate internal controls to detect fraud; awareness

of    red    flags;   approval   of    the    Repurchase;   reactions    to   the

Reconstituted Audit Committee’s letters and PwC’s concerns; and

approval of the HEC Acquisition.             Lead plaintiff also alleges that

the following lead to an inference of scienter: resignations; the

quick discovery of the fraud by the Reconstituted Audit Committee;

the existence of a subpoena; office locations; relationships with

Melissanidis; voting control; the core operations theory; Aegean’s

restated financials; and the size of the fraud.

        Despite the numerous offerings, lead plaintiff does not make

any    effort    to   prioritize      among    these   theories   of   scienter.



                                       -100-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 101 of 139


Nevertheless,    as    this   case     is    predicated     on    a    fraudulent

embezzlement    scheme,     disguised       by    false   documents,     and   the

inaccurate    financial    statements       that    resulted     therefrom,    the

alleged   failure     to   implement       and    monitor   adequate     internal

controls to detect fraud and generate accurate financial reports

is clearly central.

     In this regard, we begin our discussion by observing that the

issue of the liability of the US Defendants presents in an unusual,

if not unique, posture.        This is because this Court previously

dismissed for failure to state a claim a related suit brought by

the trustee of the Aegean Litigation Trust against these same

individuals.    There, on substantially the same facts and pursuant

to the lower Rule 8 pleading standard, this Court found that the

trustee failed to sufficiently allege a duty of loyalty claim

pursuant to Caremark, i.e., that the US Defendants consciously

failed to monitor Aegean’s internal controls and operations.                   See

Kravitz as Tr. of Aegean Litig. Tr. v. Tavlarios, No. 19 Civ. 8438,

2020 WL 3871340, at *9 (S.D.N.Y. July 8, 2020) (“Kravitz”).                    The

relevance of that decision to this case derives both from the

overlapping    factual     record    and    the    similarity    (although     not

identicality) of the legal standards applicable to each.




                                     -101-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 102 of 139


       Thus, we begin our assessment of lead plaintiff’s theories of

scienter with its allegations about inadequate internal controls

and a description of our previous holdings in Kravitz.

                       i.    Kravitz and Internal Controls

       Aegean filed for bankruptcy on November 6, 2018.                The plan

for reorganization established the Aegean Litigation Trust, the

trustee of which was Peter Kravitz (“Kravitz”), and certain of

Aegean’s claims were assigned to it. Thus in 2019, Kravitz brought

suit against the US Defendants — Nikolas Tavlarios, Georgiopoulos,

John Tavlarios, and Konomos — for breach of fiduciary duty based

on their alleged failure to monitor Aegean during the period that

Melissanidis defrauded the Company.             The US Defendants moved to

dismiss the complaint.

       The facts set forth in Kravitz will be familiar, as they are

a more compact version of the considerably wordier allegations

filed here.      As described in Kravitz, Aegean’s Board maintained an

Audit Committee charged with oversight of Aegean’s independent

auditors       and   Aegean’s     “accounting    and   financial       reporting

principles,      policies,      controls,     procedures,   and    practices.”

Kravitz, 2020 WL 3871340, at *2.           From its IPO until June 20, 2016,

the    Audit     Committee      retained    Deloitte   Greece     as   Aegean’s

independent auditor, which conducted annual audits of consolidated

financial statements in accordance with PCAOB standards.                    Id.



                                      -102-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 103 of 139


Deloitte    Greece      also    audited     the    effectiveness        of     Aegean’s

internal controls over financial reporting.                  Id.    For each year

except 2014, Deloitte Greece issued unqualified audit opinions,

which stated that Aegean had “maintained, in all material respects,

effective internal control over financial reporting.”                     Id.

       In 2014, however, Deloitte Greece determined that Aegean’s

internal controls had two material weaknesses.                     First, Aegean’s

controls failed to identify an overstatement of cash and cash

equivalents      and    short-term       borrowings      caused    by    a     transfer

payment, and second, Aegean did not have an effectively designed

control to identify and disclose transactions with new related

parties.        Id.     As    alleged,    under    the   leadership       of    the   US

Defendants, Aegean remediated both material weaknesses, and the

following year Deloitte Greece issued an unqualified opinion so

reflecting.      Id.    Aegean appointed PwC Greece as its independent

auditor    on    June   20,    2016,     which    likewise   issued      unqualified

opinions for 2016 with respect to Aegean’s financial statements

and internal controls.          Id.

       During    the    same   time    period,     Melissanidis         used    various

schemes to defraud Aegean of approximately $300 million.                        Id. at

*3.     The Kravitz complaint describes the construction of the

Facility that was fraught by cost overruns and enabled payments to

OilTank, over which Melissanidis exercised control; the fake trade



                                         -103-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 104 of 139


receivables scheme, through which Melissanidis caused Aegean to

overstate its accounts receivable by $200 million between 2015 and

2017 by entering into contracts with four shell entities; the

Repurchase, whereby Melissanidis arranged for Aegean to purchase

his 22% stake in Aegean for about $100 million in August 2016 (it

is   not   alleged   how   the    Repurchase      concealed     the   fake   trade

receivables    scheme);    and    the     HEC    Acquisition,    through     which

Melissanidis attempted to regain voting control of Aegean and which

was ultimately enjoined when a group of shareholders filed for a

temporary restraining order in March 2018.             Id. at *3-4.

      Following the settlement of the lawsuit that arose from the

HEC Acquisition, three independent directors joined the Board of

Aegean and were appointed to the Audit Committee.               Id. at *4.    They

initiated an investigation with the assistance of outside legal

counsel, forensic accountants, and investigators into Aegean’s

finances, which culminated in announcements, by press releases

issued on June 4, 2018 and November 2, 2018, that Aegean believed

that it had been subject to a scheme involving misappropriation

and sham transactions.      Id.    The precise contents of the 2018 Press

Releases should by now be well-known.

      This   Court   determined     that    the    allegations      in   Kravitz’s

complaint     implicated    the    duty     of    loyalty,    and     accordingly

constituted a Caremark claim.           Id. at *7.    For a Caremark claim to



                                     -104-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 105 of 139


be successful, a plaintiff must show “that the directors allowed

a situation to develop and continue which exposed the corporation

to enormous legal liability and that in so doing they violated

[their] duty to be active monitors of corporate performance.”                    In

re Caremark Int’l Inc. Derivative Litig., 698 A.2d 959, 967 (Del.

Ch. 1996).       Caremark liability requires a plaintiff to clear a

particularly      high   hurdle,      the     reason    being   that     “Caremark

liability is rooted in bad-faith conduct, not merely negligence.”

Corp. Risk Holdings LLC v. Rowlands, No. 17 Civ. 5225, 2018 WL

9517195, at *3 (S.D.N.Y. Sept. 28, 2018) (citing Stone v. Ritter,

911 A.2d 362, 369 (Del. 2006)); see also City of Birmingham Ret.

& Relief Sys. v. Good, 177 A.3d 47, 55 (Del. 2017) (Under Caremark

and its progeny, “a showing of bad faith is a necessary condition

to   director     oversight    liability”).            Imposition   of    Caremark

liability “requires a showing that the directors knew that they

were not discharging their fiduciary obligations.”                     Stone, 911

A.2d at 370 (emphasis added).

      For the reasons below, however, the Court concluded that

Kravitz failed to state a Caremark claim.               First, a Caremark claim

is not stated where plaintiff alleges the existence of a reporting

system,    and   Kravitz    alleged     the   existence    of   that     and   more:

Aegean’s    Board    maintained    an    Audit     Committee,   which     retained

Deloitte    Greece    and   PwC    Greece     to   audit    Aegean’s     financial



                                      -105-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 106 of 139


statements and the effectiveness of its internal controls over

financial reporting.        Kravitz, 2020 WL 3871340, at *9.

       Next, we concluded that Kravitz failed to plead that the US

Defendants “consciously failed” to monitor and oversee operations.

Id.      Rather    than   “conscious      inaction,”    the   facts    of   Kravitz

demonstrate that the US Defendants were reactive to operational

issues at Aegean. Id. After Deloitte Greece determined that there

were material weaknesses in Aegean’s internal controls in 2014,

Aegean remediated the weaknesses, and when PwC Greece identified

irregularities in connection with accounts receivable, the Audit

Committee engaged outside counsel to investigate.                Id.

       Kravitz     also   argued    that    the    US   Defendants      failed   to

acknowledge red flags, including Melissanidis’ criminal history

and resignation prior to the IPO; payments to OilTank, which was

not performing the services for which it was paid; contracts with

shell entities; and the accumulation of $200 million in accounts

receivable.       Id. at *10.   However, we concluded that Melissanidis’

pre-IPO history had nothing to do with the schemes at issue, and

that Kravitz failed to allege that the US Defendants knew that

issues    involving       OilTank   and    the    Facility    were     related   to

Melissanidis’ scheme.        Id.    Kravitz alleged that the US Defendants

were aware of escalating accounts receivable accumulated from four

shell entities, however Kravitz also alleged the US Defendants,



                                       -106-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 107 of 139


again, reacted to this information.           Id. at *11.     As explained

above, after PwC Greece informed the Audit Committee about these

irregularities, the Audit Committee engaged outside counsel to

review Aegean’s account receivables.         Id.

       In a last-ditch effort, despite allegations regarding the

appointment of outside auditors and demonstrating a pattern of

reactivity, Kravitz asked the Court to infer that the US Defendants

consciously disregarded deficiencies in internal controls because

Melissanidis succeeded in defrauding Aegean.            On the basis that

the Court could not “use the benefit of hindsight . .           . to equate

a bad outcome with bad faith,” we rejected that argument as well.

Id.

       Thus, on substantially the same facts as here, we concluded

that Kravitz failed to allege that the US Defendants “violated

[their] duty to be active monitors of corporate performance.” Id.;

Caremark, 698 A.2d at 967.           In other words, Kravitz did not

plausibly allege that the US Defendants exhibited “bad faith” or

“knew that they were not discharging their fiduciary obligations.”

Kravitz, 2020 WL 3871340, at *11; see also Birmingham Ret., 177

A.3d at 55; Stone, 911 A.2d at 370.

       Notwithstanding the overlap between the facts in Kravitz and

those alleged in the instant case, lead plaintiff has not offered

a viable argument as to how a complaint, which alleged a failure



                                    -107-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 108 of 139


to maintain and monitor internal controls, that did not survive a

Rule 8 analysis can state a securities claim under the more

exacting standards of Rule 9(b) and the PSLRA.              In fact, in

preparing for oral argument, we were surprised when we realized

that lead plaintiff had not sought permission to submit a surreply

on this motion, even though the Court issued the Kravitz decision

on July 8, 2020, after lead plaintiff submitted its opposition

papers   but   before   the   US   Defendants   submitted   their   reply.

Recognizing the importance of the interplay between Kravitz and

the instant case, in advance of oral argument, on March 2, 2021,

the Court sent the parties the following letter:

           Dear Counsel,

           In the course of preparing for oral argument,
           I was perplexed to realize that there had been
           no serious briefing on the issue of the
           relationship between a Caremark claim and a
           securities fraud claim under Rule 10b-5.
           Specifically, can a Rule 10b-5 claim be pled
           successfully against an individual defendant
           if a Caremark claim against the same defendant
           has been found deficient? To state the issue
           otherwise, are the pleading standards /
           elements of Caremark and Rule 10b-5 claims the
           same? If not, how do they differ? Looking at
           the   issue   from    a   somewhat   different
           perspective, if a Caremark claim has been
           adequately pled, does it follow as a matter
           legal logic that a Rule 10b-5 claim has been
           pled? This latter issue is clearly relevant
           here given the pending appeal from this
           Court’s decision in Kravitz v. Tavlarios, No.
           19 Civ. 8438, 2020 WL 3871340 (S.D.N.Y. July
           8, 2020), which was argued in front of the
           Second Circuit on February 25, 2021. We would


                                   -108-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 109 of 139


          appreciate an analysis from both the plaintiff
          and the defendants in Kravitz on the impact of
          an affirmance or any reversal, in whole or in
          part, by the Second Circuit.

          To enable the Court to fully consider your
          submissions in advance of oral argument, the
          submissions shall be filed no later than
          Friday, March 5, 2021 at 4 PM EST. Consistent
          with the briefing in this case, the Court
          expects a joint submission from the Kravitz
          defendants. Neither submission shall exceed
          ten pages.


ECF No. 281.    Our intent in sending this letter was to give lead

plaintiff’s counsel a final opportunity to do what, in our view,

they should have done on their own: namely, to explain why a

dismissal of a parallel claim, which only needed to comply with a

Rule 8 pleading standard, should not logically result (not in a

technical way by application of collateral estoppel or res judicata

doctrines) in the dismissal of a claim that needed to meet both

Rule 9(b) and PSLRA standards.

     Lead plaintiff’s response was, to say the least, frustrating.

The first section spent a page a half explaining that a breach of

fiduciary duty Caremark claim and a securities fraud claim “seek[]

to vindicate distinct misconduct and different injury from a unique

perspective,” a proposition which either needed no explanation or

was analytically flawed, as both claims are designed to protect

shareholders.     ECF   No.   284   at   3.   Another   section   of     lead

plaintiff’s letter asserted that neither the doctrines of res


                                    -109-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 110 of 139


judicata nor collateral estoppel were controlling — a proposition

that    had    never     been    suggested.       Finally,   a   lengthy      section

proffered a readily refutable suggestion that “the complaints

allege       entirely    different     facts   regarding     .   .    .    defendants’

conduct. . . .”          Compare ECF No. 284 at 3-6 with Kravitz *1 to *4.

Indeed, such a comparison easily establishes that the essential

transactions and fundamental facts were known to this Court when

it decided Kravitz.         Relatedly, and most significantly, the letter

did not address the obvious challenge to lead plaintiff, which is

presented by the more robust pleading standard applicable to a

securities claim.

        It    is   not    surprising    that    lead    plaintiff         attempts   to

differentiate the facts alleged in Kravitz from those alleged here.

ECF No. 284 at 3-6.             Lead plaintiff also argues that the instant

complaint is significantly more detailed, and alleges that the US

Defendants took affirmative steps in furtherance of the Fraudulent

Scheme,       including     allowing     Aegean    to   issue        false   reports,

misleading investors regarding the HEC Acquisition, and voting in

favor of the HEC Acquisition.             Id.     By contrast, lead plaintiff

argues that the Kravitz complaint merely alleged that the US

Defendants abdicated their duties to implement internal control

systems and to monitor.            Id. at 3.




                                        -110-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 111 of 139


        As an initial matter, we are not convinced by lead plaintiff’s

characterization of the two complaints.                   Aside from the obvious

parallels between the facts alleged in both complaints, both

complaints are fundamentally about internal controls, the failure

of which allowed the Fraudulent Scheme to persist undetected and

led to the issuance of false financial statements and misstatements

about Aegean’s financial strength.               See, e.g., Compl. ¶¶ 33, 241,

321.     In this regard, in Kravitz, 2020 WL 3871340, at *8, we held

that the trustee did not adequately allege that the US Defendants,

“having implemented such a system of controls, consciously failed

to monitor or oversee its operations thus disabling themselves

from     being     informed     of    risks   or     problems      requiring       their

attention.”

        Moreover,     to    the      extent   that       lead    plaintiff      alleges

additional       detail    in   the    instant     complaint      regarding      the   US

Defendants’ oversight of Aegean’s internal controls, certification

of the accuracy of financial statements, and misstatements about

Aegean’s financial strength, these allegations are unavailing.

        First,    lead     plaintiff     alleges     that       certain   of    the    US

Defendants       oversaw    the    remediation      of    material    weaknesses       in

Aegean’s internal controls, which leads to an inference of scienter

because     the    internal       controls,   in     hindsight,      were      obviously

deficient.        See Compl. ¶ 430 (Nikolas Tavlarios); ¶¶ 321, 427-28



                                         -111-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 112 of 139


(Konomos). As alleged, however, following a review of the internal

controls    by   management,    the    2015     Form     20-F   confirmed     their

remediation.     Id. ¶ 430.    Although these facts could give rise to

an inference of fraudulent intent, it is more compelling that

Nikolas     Tavlarios    and   Konomos        actually     believed    that       the

weaknesses were remediated.         Tellabs, 551 U.S. at 324.

       Second,   lead   plaintiff     alleges     that     certain    of    the    US

Defendants made statements certifying or touting the strength of

Aegean’s financials.      For example:

  •    Nikolas Tavlarios signed Sarbanes-Oxley certifications, Form
       20-Fs, and Form 6-Ks, which included affirmations that
       Aegean’s financial statements were fairly presented. Compl.
       ¶¶ 229, 234, 241-48.
  •    Nikolas Tavlarios stated in the Q1 2017 press release that
       Aegean had a strong overall business and a “strong track
       record of delivering consistent growth and stable financial
       results.” Id. ¶ 303.
  •    In a letter appended to the 2013 Annual Report, Georgiopoulos
       wrote that “Aegean achieved another strong year of profitable
       growth.” Id. ¶ 256.
  •    In a letter appended to the 2014 Annual Report, Georgiopoulos
       wrote that Aegean had a “landmark year.” Id. ¶ 279.
  •    On the Q3 2014 conference call on November 25, 2014,
       Georgiopoulos spoke of the value of the Facility, stating,
       “[t]here is a $200 million asset that we’ve been carrying on
       our books. . . .” Id. ¶ 270.
  •    During the Q4 2014 conference call on March 17, 2015,
       Georgiopoulos stated, with respect to the Facility, that
       Aegean “had an asset where [it] had couple of hundred million
       bucks sunk in and zero earnings from it and most of that
       money, and there was equity money from the company and now
       [Aegean is] starting to see the benefits of that.”      Id. ¶
       274.


                                      -112-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 113 of 139


Importantly, each of these statements was predicated upon the

indisputably     inaccurate     financial    statements.        If    the   US

Defendants did not know that the financial statements were untrue,

it follows that they could not have known that their statements

were untrue.

       Mindful of the burden on lead plaintiff to prove that an

inference of fraud is as compelling as a benign inference, we find

that lead plaintiff does not allege with specificity that the US

Defendants knew or were reckless in not knowing that the financial

statements were inaccurate when they made these statements.             Here,

the   more   “cogent    and   compelling”    inference    is   that   the   US

Defendants relied on the Greek Auditors’ clean audit opinions

regarding Aegean’s financial statements and internal controls and

did not know about the Fraudulent Scheme, which rendered the

financials inaccurate. Tellabs, 551 U.S. at 324. Indeed, reliance

on auditors “has been recognized as a viable defense to scienter

in securities fraud cases.” 39      In re Reserve Fund Sec. & Derivative




       39Lead plaintiff cites In re Winstar Commc’ns, No. 01 Civ. 11522, 2006
WL 473885, at *8 (S.D.N.Y. Feb. 27, 2006), for the proposition that officers
and directors of a corporation have “a well-defined obligation to ensure the
accuracy of the information filed with the SEC,” while leaving out the Court’s
statement that “[t]he good faith reliance on an accountant is a viable defense
to scienter in securities fraud cases.” Lead plaintiff’s reliance on SEC v.
Softpoint, Inc., 958 F. Supp. 846, 865 (S.D.N.Y. 1997), aff’d, 159 F.3d 1348
(2d Cir. 1998), is misplaced. That case stands for the unremarkable proposition
that an active participant in the fraud cannot rely in good faith on the
auditor’s opinion.


                                    -113-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 114 of 139


Litig., No. 09 Civ. 4346, 2012 WL 4774834, at *2 (S.D.N.Y. Sept.

12, 2012). 40

       For the avoidance of doubt, the Court does not believe that

the Kravitz decision has a preclusive effect on the pending case.

Rather, we believe that there would be a tension in finding that

the   trustee    insufficiently   alleged      under   Rule   8   that    the   US

Defendants consciously failed, in bad faith, to monitor operations

in Kravitz, but that here, lead plaintiff plausibly alleged under

Rule 9(b) that the US Defendants intended to “deceive, manipulate,

or defraud,” Fort Worth Employers’ Ret. Fund v. Biovail Corp., 615

F. Supp. 2d 218, 225 (S.D.N.Y. 2009), during the discharge of their

duties.     In any event, we need not grapple with this tension, as

lead plaintiff’s scienter allegations regarding the US Defendants’

oversight of internal controls are in any event deficient.

                                       ***

       As   we   explained   above,   lead    plaintiff   advances       numerous

additional theories in in support of its argument that the US

Defendants acted recklessly.          We find that none of these theories


       40
        The filings related to the instant motions amount to well-over a foot
in height when stacked together. Nevertheless, lead plaintiff suggests that
the Court should not yet reach the issue of whether the US Defendants can rely
on the auditors’ opinions. In this regard, lead plaintiff’s reliance on In re
Glob. Crossing, Ltd. Sec. Litig., 313 F. Supp. 2d 189, 211 (S.D.N.Y. 2003), a
Section 11 case with an explicit statutory defense, does not advance its
position here. Similarly, In re New Century, 588 F. Supp. 2d 1206, 1231 (C.D.
Cal. 2008), is distinguishable on its facts. There, plaintiff alleged that the
auditors themselves were complicit in misrepresenting the company’s financial
condition. Thus, lead plaintiff has offered no persuasive reason to delay the
central scienter issue in this case.


                                      -114-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 115 of 139


overcome the more “cogent and compelling” inference that the US

Defendants did not know about the Fraudulent Scheme, which was

obscured   by   the    consolidated       financial    statements      that   were

approved   by   the    Greek    Auditors.     Tellabs,     551   U.S.    at   324.

Nevertheless, for the sake of completeness, we address each theory

below.

                      ii.     Red Flags

     Lead plaintiff argues that there were numerous red flags that

the US Defendants either knew about or were reckless in not

knowing,   including        Melissanidis’    past;    multiple   related-party

transactions;    escalating       receivables;       the   existence    of    sham

transactions; and the $100 million overrun in cost in connection

with the Facility.          The US Defendants, however, argue that these

red flags were alleged in connection with auditor scienter, not in

connection with the individual defendants’ scienter.                See, e.g.,

Compl. ¶¶ 360, 434.          Moreover, the US Defendants argue that none

of the red flags alleged lead to an inference of scienter.

     “[S]cienter may be found where there are specific allegations

of various reasonably available facts, or red flags, that should

have put the [defendants] on notice that the public statements

were false.”    Longwei, 2014 WL 285103, at *5 (internal quotation

marks and citation omitted).         Here, the US Defendants could have

known about related transactions, escalating receivables, and cost



                                     -115-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 116 of 139


overruns at the Facility without knowing that the Facility was

being   used    as    a    vehicle    for    fraud   or    that   the    escalating

receivables reflected sham transactions.                   In any event, the US

Defendants were entitled to rely on the findings of the Greek

Auditors.      Reserve Fund, 2012 WL 4774834, at *2.

                      iii.   Repurchase

     Lead plaintiff also argues that the approval of the Repurchase

supports an inference of scienter.              Specifically, lead plaintiff

alleges that an “independent committee” of the Board approved the

Repurchase.      Compl. ¶ 178.          Also, lead plaintiff alleges that

contemporaneous with and after the Repurchase, Nikolas Tavlarios

made statements reporting on the strength of Aegean’s financials,

even though in the months that followed, Aegean announced its

noncompliance with covenants in its debt agreements, conducted a

notes offering, and secured a loan — all of which suggest that

Aegean had liquidity issues.           Id. ¶¶ 179, 182, 187-89.          See id. ¶

179 (on the date of the Repurchase, Nikolas Tavlarios stated that

Aegean had a “solid balance sheet and strong free cash flow”); ¶

182 (describing Nikolas Tavlarios’ statement in Tradewinds.com

article that Aegean had “good strength on its balance sheet”).

     Broadly,        the   Court     finds   that    the    allegation    that   an

unspecified “independent committee” of the Board approved the

Repurchase does not support an inference of scienter, particularly



                                        -116-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 117 of 139


where there is no allegation that any specific member of this

independent committee knew that the Repurchase would create a

“liquidity problem.”       Id. ¶ 190.        In that regard, though Nikolas

Tavlarios’      statements     did     not     accurately      reflect      Aegean’s

financial    reality,     there   is    no   allegation       that    he    knew    his

statements to be untrue at the time that he made them.                      A belief

in   Aegean’s    financial    strength       would    not,    in   any     event,    be

unreasonable in light of the Greek Auditors’ opinions.

                    iv.      Reactions to Activist Investors Committee
                             and PwC

      Lead plaintiff also argues that, notwithstanding concerns

expressed by outsiders, the US Defendants recklessly failed to

identify the Fraudulent Scheme.              First, on April 25, 2017, the

Activist    Investors     Committee     sent    a    letter   to     Georgiopoulos,

Chairman of the Board, which highlighted deficiencies in Aegean’s

financing structure and corporate governance and proposed changes

to the composition of the Board (the “Letter”).                      Compl. ¶ 192.

Then, in May 2017, PwC Greece approached the Audit Committee to

express concerns about escalating receivables.                     Lavallee Decl.,

Ex. 1 ¶ 53 (Kravitz Complaint).          Nevertheless, Aegean continued to

file financial documents with the SEC.               Compl. ¶¶ 234-36.

      “[A]n egregious refusal to see the obvious, or to investigate

the doubtful, may in some cases give rise to an inference of

. . .   recklessness.”       Novak, 216 F.3d at 308 (internal quotation


                                       -117-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 118 of 139


marks and citation omitted).                  Here, however, lead plaintiff does

not allege with particularity that the US Defendants failed to

address the issues flagged by the Letter or PwC Greece.                          Without

more detail about the precise issues set forth in the Letter and

by PwC, and the US Defendants’ reactions thereto, it cannot be

inferred that the warnings fell on deaf ears.

                            v.    HEC Acquisition

       Lead plaintiff also argues that the circumstances surrounding

the HEC Acquisition lead to an inference of scienter.                       On November

27,   2017,      Konomos         allegedly     expressed   that     Melissanidis       may

attempt     to    engineer        a    purchase   of   another     Melissanidis-owned

company by Aegean in order to regain Aegean voting stock and ensure

that no independent directors would be appointed.                     Compl. ¶ 208.

       On   February        20,       2018,   Aegean   announced     that    a   special

committee        of   the    Board,      including     Konomos,    approved      the   HEC

Acquisition.          Id. ¶ 197.        Various members of the Board touted the

HEC Acquisition as a positive opportunity.                        Id. ¶¶ 316-20.       On

February 26, 2018, however, Konomos is alleged to have stated to

a member of RBM Holdings LLC, a shareholder from the Activist

Investors Committee, that the HEC Acquisition would be a problem

for current shareholders, and that if the transaction closed, they

would “be f**cked.”              Id. ¶ 208.




                                              -118-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 119 of 139


     The approval of the HEC Acquisition does not support an

inference of scienter.        As an initial matter, Nikolas Tavlarios,

John Tavlarios, and Georgiopoulos all had already left Aegean by

the time of the HEC Acquisition. Id. ¶¶ 194-95. And while Konomos’

statement that investors would be “f**cked,” id. ¶ 208, makes clear

that Konomos did not think that the HEC Acquisition would benefit

stockholders, his overt disclosures about the HEC Acquisition’s

purpose and potential effect hardly suggest that he was using the

HEC Acquisition to conceal fraud.               While a claim for breach of

fiduciary duty may be appropriate here, a claim for securities

fraud is not.

                    vi.     Resignations

     Lead    plaintiff     also   argues     that    the   timing      of   the    US

Defendants’    resignations       leads   to    an   inference    of    scienter.

Nikolas Tavlarios resigned on June 1, 2017, and Georgiopoulos and

John Tavlarios followed on June 16, 2017 after they did not receive

a majority of votes for their reelection to the Board.                  Compl. ¶¶

18, 194-95.     On March 12, 2018, after Judge Preska enjoined the

HEC Acquisition, Konomos was ousted from the Audit Committee.                     Id.

¶¶ 23-24.

     “[H]ighly unusual or suspicious” resignations can contribute

to an inference of fraud, particularly “when independent facts

indicate    that   the    resignation     was   somehow    tied   to    the   fraud



                                     -119-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 120 of 139


alleged.”    In re Salix Pharm., Ltd., No. 14 Civ. 8925, 2016 WL

1629341, at *15 (S.D.N.Y. Apr. 22, 2016) (citing Glaser, 772 F.

Supp. 2d at 598).    Here, however, it is not clear that any of the

resignations arose from the fraud alleged.               Nikolas Tavlarios

resigned by “mutual agreement” a year before the Fraudulent Scheme

was revealed.     Compl. ¶ 194.     Georgiopoulos and John Tavlarios

left the Board after they did not receive sufficient votes for

reelection, and Konomos likewise was ousted from the Board.              Id.

¶ 195.   The US Defendants’ resignations therefore do not support

an inference of scienter.

                  vii.    Reconstituted Audit Committee

     Lead    Plaintiff   also   argues    that   the   Reconstituted   Audit

Committee’s quick discovery of the fraud could support an inference

of scienter.    Compl. ¶¶ 23-25.         Lead plaintiff’s argument fails

because it suffers from hindsight bias.           See Special Situations,

33 F. Supp. 3d at 434 (“To the extent that Plaintiffs argue that

new management quickly unearthed the fraud, and thus it was easily

discoverable, this argument suffers from hindsight bias”).               Even

if the Reconstituted Audit Committee did quickly uncover the

Fraudulent Scheme with the assistance of outside counsel, Compl.

¶ 7, this does not establish what the US Defendants knew prior to

June 2018.




                                  -120-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 121 of 139


                viii.     Subpoena

     Lead plaintiff argues that the Southern District of New York’s

issuance of a grand jury subpoena in connection with Aegean is

suggestive of scienter.     See id. ¶ 328.          However, lead plaintiff

does not allege details of the investigation, including when the

subpoena was sent (though the US Defendants clarify that the

subpoena was issued in fall 2018).           Therefore, the fact of the

subpoena does not enable lead plaintiff or the Court to draw any

inference   about   the   state   of   the   US     Defendants’     knowledge.

Ultimately, “as currently plead, the government investigations are

just that, investigations.”       Lipow v. Net1 UEPS Techs., Inc., 131

F. Supp. 3d 144, 167 (S.D.N.Y. 2015).

                    ix.   Office Space

     Lead plaintiff next alleges that the US Defendants shared

office space in New York.          Compl. ¶ 337.            This unremarkable

allegation is a weak read for an inference of wrongdoing or

recklessness.   See Sedona Corp. v. Ladenburg Thalmann & Co., No.

03 Civ. 3120, 2009 WL 1492196, at *8 (S.D.N.Y. May 27, 2009).

                     x.   Relationship with Melissanidis

     Lead   plaintiff     also    argues     that     the     US   Defendants’

relationships with Melissanidis support an inference of scienter.

This theory also fails, as “allegations of a close relationship

fail to establish the kind of circumstantial evidence necessary to



                                   -121-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 122 of 139


support a claim of fraudulent or reckless intent.”         Vogel v. Sands

Bros. & Co., 126 F. Supp. 2d 730, 743 (S.D.N.Y. 2001).               To the

extent that lead plaintiff was implying that close relationships

resulted in participation in Melissanidis’ self-dealing and theft,

lead plaintiff already conceded that there is no such allegation.

Tr. of Oral Arg., Mar. 9, 2021 at 55:19-56:4.

                   xi.    Voting Control

     Lead plaintiff also alleges that Melissanidis, Georgiopoulos,

and John Tavlarios owned sufficient shares to influence control

over Aegean at various points in time.       Compl. ¶ 338.        Relatedly,

the complaint alleges that John Tavlarios, Georgiopoulos, and

Konomos voted to revise Aegean’s Amended and Restated Bylaws to

provide   Melissanidis,    Georgiopoulos,    and   John   Tavlarios      with

shareholder power.    Id. ¶¶ 338, 375.     However, since Melissanidis,

Georgiopoulos, and John Tavlarios had “control” of Aegean in 2006,

Compl. ¶ 338, it is speculative to suggest that they amassed voting

control in order to conceal the Fraudulent Scheme, which is not

alleged to have begun until years later.

                 xii.     Core Operations     Theory,     Size,     Restated
                          Financials

     Allegations regarding core operations, the size of the fraud,

and restated financials are not, on their own, sufficient to allege

scienter.   In re Ferrellgas Partners, L.P., Sec. Litig., No. 16

Civ. 7840, 2018 WL 2081859, at *19 (S.D.N.Y. Mar. 30, 2018), aff’d,


                                  -122-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 123 of 139


764 F. App’x 127 (2d Cir. 2019) (“[W]hile allegations regarding

core operations may factor into a court’s holistic assessment of

scienter allegations, they are not independently sufficient to

raise a strong inference of scienter”) (citation and internal

quotation marks omitted); Longtop, 910 F. Supp. 2d at 578                  (“a

fraud’s    large   size,   standing   alone,    is   insufficient    to   show

recklessness”); Plumbers & Steamfitters Local 773 Pension Fund v.

Canadian Imperial Bank of Commerce, 694 F. Supp. 2d 287, 302

(S.D.N.Y. 2010) (“Plaintiff’s repeated allegation concerning the

magnitude of the write-downs is insufficient to plead scienter”).

As lead plaintiff has failed to allege scienter as to the US

Defendants on any other ground, none of these allegations suffice

either.

                                        ***

      Having concluded that lead plaintiff failed allege facts,

either singularly or in combination, to support an inference of

scienter as to any of the US Defendants, the claims against the US

Defendants are dismissed in their entirety. 41




      41In its letters outlining its arguments (which are not formal briefs),
lead plaintiff in footnotes requests leave to amend if the Court grants any of
the individual defendants’ motions.    ECF Nos. 251 at 3 n.5; 243 at 3 n.5.
“[T]he Second Circuit has consistently stated that district courts may deny
leave to amend when plaintiffs request such leave in a cursory sentence on the
last page of an opposition to a motion to dismiss, without any justification or
an accompanying suggested amended pleading.” Ferrellgas, 2018 WL 2081859, at
*20. Accordingly, we deny lead plaintiff’s requests for leave to amend.

                                    -123-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 124 of 139


            2. Gianniotis

     Unlike many of the other individual defendants, Gianniotis is

not asserting that the claims against him should be dismissed for

lack of personal jurisdiction even though he lives and works in

Greece.

     In pleading its Section 10(b) claims against Gianniotis, lead

plaintiff alleges that, in his capacity as CFO, Gianniotis signed

Registration Statements, Sarbanes-Oxley certifications, Form 20-

Fs, and Form 6-Ks, each of which contained inaccurate financial

statements.        Compl. ¶¶ 228-38, 245-47, 249-52.        Lead plaintiff

also alleges that Gianniotis made misstatements regarding the

strength of Aegean’s financials.              In support of its claim for

scheme liability, lead plaintiff alleges that Gianniotis, inter

alia,     oversaw    internal   controls;      traded   Aegean   stock;    and

maintained     a    close   relationship      with   Melissanidis.        While

Gianniotis does not deny his involvement in these actions, he does

argue that various statements attributable to him amount to non-

actionable puffery and that lead plaintiff has failed to adequately

allege scienter.       We address each of his arguments below.

                       i.   Puffery

     We first describe examples of the statements in dispute.                In

the fourth quarter press release for 2013, Gianniotis is alleged

to have said, “During the quarter we built our track record of



                                      -124-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 125 of 139


solid financial performance and believe we are very well positioned

for the year ahead . . . [O]ur strong financial position and

dynamic business model distinguish Aegean from the competitive

landscape . . . .”     Id. ¶ 254.    In the fourth quarter press release

for 2015, Gianniotis allegedly said, “With a strong balance sheet

and     with    significant     financial     flexibility,     Aegean       is

competitively positioned to deliver returns to shareholders in a

variety of market conditions.”          Id. ¶ 286.      Similarly, in the

fourth quarter press release for 2016, Gianniotis allegedly said

that Aegean “continued [its] focus on driving higher margins and

profitable volume and improved [its] financial strength.”                  Id.

¶ 300.

       Gianniotis argues that the statements attributable to him

constitute nonactionable puffery.            “[S]tatements that are too

general to cause a reasonable investor to rely upon them and

therefore could not amount to a guarantee are considered ‘puffery’

and are not actionable.”         ForceField, 2017 WL 1319802, at *15

(internal quotation marks and citation omitted); see also Novak,

216 F.3d at 315 (“While statements containing simple economic

projections,     expressions    of   optimism,   and   other   puffery     are

insufficient, defendants may be liable for misrepresentations of

existing facts”) (internal citations omitted).          Relying on Gissin

v. Endres, 739 F. Supp. 2d 488, 512 (S.D.N.Y. 2010), Gianniotis



                                     -125-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 126 of 139


contends that in the statements alleged, he is “express[ing] his

belief that the figures presented on the balance sheet indicate a

favorable showing for the concluding quarter” without offering

“any of the ‘long-term guarantees’ or specifics which would convert

an opinion or projection into a factual misrepresentation.”

     The Court disagrees.       Gianniotis’ statements, which reference

Aegean’s “strong financial position,” “strong balance sheet,” and

“improved financial strength,” Compl. ¶¶ 254, 286, 300, are not

merely   optimistic,     forward-looking       statements.        Gianniotis’

statements are retrospective, and focus on how the events of the

previous quarter affected Aegean’s financial health.                Where, as

here, statements are “grounded in historical facts (false revenue

numbers)”   and   “plausibly     designed     to    mislead   investors    into

believing” that Aegean’s “present (as well as its future) was

rosier than reality,” they are properly considered “more than mere

puffery.”   Fresno Cty. Employees’ Ret. Ass’n v. comScore, Inc.,

268 F. Supp. 3d 526, 548 (S.D.N.Y. 2017).

                   ii.    Scienter

     Lead   plaintiff    asks   the   Court    to    infer    scienter    as   to

Gianniotis based on a series of allegations: Gianniotis was a

member of senior management and in that capacity, made statements

about Aegean’s financial health and company updates, i.e., the HEC

Acquisition, see, e.g., Compl. ¶¶ 202, 327; Gianniotis financed



                                   -126-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 127 of 139


Melissanidis’ companies and maintained a long-term relationship

with Melissanidis, id. ¶¶ 206, 332; Gianniotis’ office was adjacent

to Melissanidis’ office, id. ¶¶ 128, 205; Gianniotis oversaw,

reviewed, and implemented internal controls, and in 2015 confirmed

the remediation of those controls, id. ¶ 430; Gianniotis left

Aegean after Judge Preska enjoined the HEC Acquisition, id. ¶ 23,

211, 336; and Gianniotis, together with Fokas, sold $1 million in

Aegean stock contemporaneously with the Repurchase, id. ¶¶ 35,

332.

        As is clear from the above list, many of lead plaintiff’s

allegations regarding Gianniotis’ scienter are similar to those

made in connection with the US Defendants.                However, there are

significant distinctions between Gianniotis and the US Defendants,

which lead to a different result.         First, Gianniotis is the CFO of

Aegean, who had duties to review and oversee Aegean’s financials.

Also, Gianniotis is a resident in Greece, with an office next door

to   Melissanidis’      office.     Additionally,    it    is   alleged     that

Gianniotis sold stock at the same time as the Repurchase.                 These

factors, addressed below, support an inference of scienter as to

Gianniotis.

        We begin with lead plaintiff’s allegation that Gianniotis

sold shares on the same day as the Repurchase.            Compl. ¶¶ 15, 332.

“Unusual insider sales at the time of the alleged withholding of



                                     -127-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 128 of 139


negative corporate news may permit an inference of bad faith and

scienter.”      Scholastic, 252 F.3d at 74 (internal quotation marks

and citation omitted).                 To determine whether insider trading

activity is unusual, the Court may consider “the amount of profit

from the sales, the portion of stockholdings sold, the change in

volume of insider sales, and the number of insiders selling.”                       Id.

at 74-75.       While none of these factors have been pled, lead

plaintiff     did   allege       the    fact    of   Gianniotis’    stock     trade. 42

Gianniotis’ decision to trade Aegean stock on the same day that

Melissanidis sold over 20% of Aegean’s stock qualifies the trade

as “unusual.”         Id.        A reasonable inference is that as CFO,

Gianniotis was privy to insider information — i.e., that Aegean

was on the verge of a liquidity crisis — and traded on that

information.        Lead     plaintiff         has   thus   pled   scienter    as    to

Gianniotis.

        The   conclusion     that        Gianniotis      was    aware   of    insider

information is supported by the core operations theory, which

provides supplemental support for an inference of scienter. “Under

the core operations theory, a court may infer that a company and

its senior executives have knowledge of information concerning the

core     operations   of     a    business,       such   as    events   affecting     a



      42 Lead plaintiff alleges that Fokas and Gianniotis, together, sold $1

million of stock at the same time as the Repurchase. Compl. ¶ 332.


                                          -128-
     Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 129 of 139


significant source of revenue.”        Oklahoma Firefighters Pension &

Ret. Sys. v. Lexmark Int’l, Inc., 367 F. Supp. 3d 16, 37–38

(S.D.N.Y. 2019) (citing In re Supercom Inc. Sec. Litig., 2018 WL

4926442, at *31 (S.D.N.Y. Oct. 10, 2018)); see also Ferrellgas,

2018 WL 2081859, at *19.         As CFO, Gianniotis “had a duty to

familiarize himself with the facts relevant to the core operations

of the company and the financial reporting of those operations.”

In re Atlas Air Worldwide Holdings, Inc. Sec. Litig., 324 F. Supp.

2d 474, 491 (S.D.N.Y. 2004).        It is reasonable to infer that in

the course of such duties, which should have included the review

of   credit   facilities,    impending     notes   issuances,    and      loan

documents, Gianniotis recognized that Aegean was not in the strong

financial position that it represented publicly.             Id. (finding

that an individual defendant is “not entitled to make statements

concerning    the    company’s    financial    statements     and      ignore

reasonably available data that would have indicated that those

statements were materially false or misleading”).

      Having found that Gianniotis’ statements are actionable and

that lead plaintiff adequately alleged scienter arising from his

stock trade and role as CFO, the Court sustains lead plaintiff’s

Section 10 claims against Gianniotis.




                                   -129-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 130 of 139


        E. Control Liability

        Lead   plaintiff          also   asserts   claims    of    control      liability

pursuant       to    Section       20(a)   against      Melissanidis,         the   Officer

Defendants, and the Director Defendants (Claim 3) and the Audit

Committee Defendants (Claim 4).                    “To state a claim of control

person liability under § 20(a), a plaintiff must show (1) a primary

violation by the controlled person, (2) control of the primary

violator by the defendant, and (3) that the defendant was, in some

meaningful          sense,    a    culpable     participant       in    the    controlled

person’s fraud.”         Carpenters, 750 F.3d at 236 (internal quotation

marks and citation omitted).

        Since the Court cannot exercise personal jurisdiction over

Melissanidis,         Papanicolaou,        Koutsomitopoulos,           and    Fokas    with

respect to the Section 10 or 20 claims, and since lead plaintiff

did not serve McIlroy, the Court assesses lead plaintiff’s Section

20(a) claims only against Gianniotis and the US Defendants.                               As

lead    plaintiff       has       failed   to   plead    scienter      against      the   US

Defendants, lead plaintiff’s Section 20(a) claims against them

fail on the third prong.

        On the other hand, lead plaintiff has alleged a viable control

liability claim against Gianniotis.                  As to the first factor, the

Fraudulent Scheme constitutes a primary violation.                           As explained

in the previous section, the third factor has been adequately pled



                                           -130-
       Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 131 of 139


as well.     Section 20(a) liability as to Gianniotis therefore turns

on the second factor — whether Gianniotis exercised control over

the primary violator.

        Here, the parties dispute who or what committed the primary

violations alleged.        In connection with its Section 20(a) claims,

lead     plaintiff    argues     that     Aegean     committed    the    primary

violations, and that as CFO, Gianniotis had control over Aegean’s

actions.      Compl. ¶ 527.      Defendants, meanwhile, argue that lead

plaintiff’s position is a late-stage pivot, as lead plaintiff’s

narrative      throughout      the    complaint      was   that   Melissanidis

controlled      everything,     and     certainly,    Melissanidis      was   not

controlled by Gianniotis.        Compl. ¶¶ 371-79.

        The Court is not convinced that the distinction matters. Even

if Melissanidis was a primary violator, he used Aegean as a vehicle

to facilitate the Fraudulent Scheme, thereby making Aegean a

controlled person that committed the primary violation.                       And

regardless      of    whether    Melissanidis        controlled    Gianniotis,

Gianniotis exerted significant control over Aegean: he was the

CFO, reviewed the company’s financials, and made statements on

behalf of Aegean in public filings.                Katz v. Image Innovations

Holdings, Inc., 542 F. Supp. 2d 269, 276 (S.D.N.Y. 2008).               As such,

Gianniotis      directed    activity     in    furtherance   of   the    primary

violation.      We agree with the finding in Refco, 503 F. Supp. 2d at



                                       -131-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 132 of 139


638 (internal citation and quotation marks omitted): “[a]s a matter

of logic . . . it makes little sense to say that controlling

entities should escape liability on the grounds that other entities

in turn controlled them.       The issue is whether the entity has the

power to direct or cause the direction of the management and

policies of a person, not whether that power is exercised at the

direction of another.”

     The parties do not explicitly engage in the issue of Aegean’s

liability, because as a bankrupt corporation, Aegean is not a named

defendant.      But the fact that a corporate defendant is bankrupt

does not preclude the assertion of actionable claims under Section

20(a).    See, e.g., In re Pronetlink Sec. Litig., 403 F. Supp. 2d

330, 337 (S.D.N.Y. 2005); In re Suprema Specialties, Inc. Sec.

Litig., 438 F.3d 256, 285 (3d Cir. 2006) (“Essentially, plaintiffs

argue    that   Suprema’s   controlling     persons   should   not   escape

liability    under   Section   15   and   Section   20(a)   merely   because

Suprema’s underlying liability cannot be formally adjudicated due

to its insolvency.     We agree.”).

     Against this background, the Court finds that lead plaintiff

has alleged an actionable Section 20(a) claim against Gianniotis.




                                    -132-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 133 of 139


V. Insider Trading

       Lead plaintiff brings claims for insider trading against

Melissanidis, Fokas, and Gianniotis (Count 6) pursuant to Section

20A of the Exchange Act, 15 U.S.C. § 78t-1.           Section 20A provides:

             Any person who violates any provision of [the
             Exchange Act] or the rules or regulations
             thereunder by purchasing or selling a security
             while in possession of material, nonpublic
             information shall be liable . . . to any person
             who, contemporaneously with the purchase or
             sale of securities that is the subject of such
             violation, has purchased . . . securities of
             the same class.

Id.   §   78t-1(a).     As   the   Court   declines   to   exercise   personal

jurisdiction     over    Fokas,     this   discussion      pertains   only   to

Melissanidis and Gianniotis.

       “As a threshold matter, claims brought under § 20A must comply

with the heightened pleading standards of Rule 9(b) and the Private

Securities Litigation Reform Act.”           Gruber v. Gilbertson, No. 16

Civ. 9727, 2019 WL 4458956, at *2 (S.D.N.Y. Sept. 17, 2019)

(internal quotation marks and alterations omitted).             “To establish

such a claim, [plaintiff] must (1) plead a predicate insider

trading violation of the Exchange Act, and (2) allege sufficient

facts showing that the defendant traded the security at issue

contemporaneously with the plaintiff.”          Id.; see also Jackson Nat.

Life Ins. Co. v. Merrill Lynch & Co., 32 F.3d 697, 703 (2d Cir.




                                     -133-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 134 of 139


1994) (“to state a claim under § 20A, a plaintiff must plead a

predicate violation of the ‘34 Act or its rules and regulations”).

     The    first   factor   requires   plaintiff   to    allege   “unlawful

trading in securities based on material non-public information.”

Gruber, 2019 WL 445956, at *2. “Under the traditional or classical

theory of insider trading, a corporate insider is prohibited from

trading shares of that corporation based on material non-public

information in violation of the duty of trust and confidence

insiders owe to shareholders.”        Id. (internal quotation marks and

alteration omitted).

     To    comply   with   the   statutory   requirement,    plaintiff   has

alleged the second factor where the defendants’ sales and the

plaintiffs’ purchases fall “within a reasonable period of time,

usually limited to a few days, of each other.”           In re Bear Stearns

Companies, Inc. Sec., Derivative, & ERISA Litig., 763 F. Supp. 2d

423, 508 (S.D.N.Y. 2011), on reconsideration, No. 07 Civ. 10453,

2011 WL 4072027 (S.D.N.Y. Sept. 13, 2011).          “In order to permit a

broader class of potential victims to sue, while at the same time

protecting    defendants     from   limitless   liability,    Section    20A

defines those who may sue as anyone who traded contemporaneously

with, and opposite to, the defendant, even if they traded on an

impersonal market and therefore cannot prove that they actually

bought shares from the defendant or sold shares to the defendant.”



                                    -134-
        Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 135 of 139


Gordon v. Sonar Cap. Mgmt. LLC, 92 F. Supp. 3d 193, 203 (S.D.N.Y.

2015).

         We first assess the 20A claim as it pertains to Melissanidis.

As to the first element of a 20A claim, the complaint alleges that

Melissanidis engaged in insider trading when he facilitated the

Repurchase while he was in possession of material non-public

information.          Specifically, as alleged, Melissanidis knew that

Aegean’s balance sheet and actual cash on hand could not support

the Repurchase as Aegean’s financials were inflated as a result of

the Fraudulent Scheme.            Compl. ¶¶ 145, 425, 509.           Melissanidis,

however, argues that dismissal of the 20A claim is warranted

because lead plaintiff has not alleged a predicate violation of

the Exchange Act against him.

         In   their    submissions,      neither      party   addresses    outright

whether an underlying violation of Section 10(b) must be alleged

against       the   defendant     against     whom   the   Section   20A   claim   is

alleged.       This Court has found, however, that “there is no case

law expressly requiring the pleading of a § 10(b) claim to assert

a § 20A claim.          Rather, § 20A merely requires that an underlying

violation of § 10(b) occurred.”               Gruber, 2019 WL 4458956, at *3.

“Therefore, a plaintiff may state a § 20A claim without pleading

a   §    10(b)      claim,   so   long   as   there    are    factual   allegations

supporting a reasonable inference of a § 10(b) violation.”                         Id.



                                         -135-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 136 of 139


In this case, since the Court found that it lacked jurisdiction

over Melissanidis, it did not evaluate the sufficiency of the

Section 10 or Section 20 claims against Melissanidis.                However,

the Court has sustained Section 10(b) claims against the Greek

Auditors and Gianniotis.        Lead plaintiff alleges that Melissanidis

knew about the same insider information which forms the basis of

these Section 10(b) claims, and that he traded on this information

during the Repurchase.        We therefore conclude that lead plaintiff

has adequately alleged the first element of a Section 20A claim

against Melissanidis.

     Meanwhile, the complaint alleges that Gianniotis engaged in

insider trading in violation of Section 20A when he traded up to

$1 million in Aegean stock at artificially inflated prices. Compl.

¶¶ 15, 35, 332.      Gianniotis argues that lead plaintiff failed to

plead    with   particularity    what   material   non-public    information

Gianniotis possessed when he traded Aegean stock.               According to

lead plaintiff, however, Gianniotis was in possession of non-

public information about, inter alia, Aegean’s true financial

condition, and traded on that information.          Based on our analysis

supra,    which   concluded    that   Gianniotis   had   knowledge    of   the

impending liquidity crisis, we agree.

     Second, in compliance with the statutory requirement that

there be a contemporaneous buyer, lead plaintiff represents that



                                      -136-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 137 of 139


he    purchased   shares    at    the   same    time   that    Melissanidis     and

Gianniotis sold their shares.              Lead plaintiff purchased 3,717

shares of Aegean stock on September 16, 2016.                  Compl. ¶ 42; ECF

No. 81-1 at 4.      Melissanidis’ Repurchase closed on September 15,

2016, and Gianniotis sold up to $1 million in Aegean shares on

September 15, 2016.        Compl. ¶¶ 15, 50, 332.

       Finally, Melissanidis argues that even if lead plaintiff did

trade contemporaneously with the Repurchase, a Section 20A claim

is inappropriate here.           Given that the Repurchase was a buyback,

Melissanidis argues that lead plaintiff did not “actually trade[]

with the alleged insider” such that he would have been harmed by

the insider.      ECF No. 271 at 22.      It is beyond cavil that a buyback

affects shareholders.       Indeed, in the words of Aegean’s President

Nikolas Tavlarios, the $100 million buyback purportedly would

“provide    meaningful     and    immediate     earnings      accretion   for   all

Aegean shareholders.”       Compl. ¶ 179 (emphasis added).           Perhaps the

effects from the Repurchase differ from those of an open trade,

but    we   are   nonetheless       persuaded    that    lead     plaintiff     was

“immediate[ly]” harmed.          Id.; see also Gordon, 92 F. Supp. 3d at

203; Fujisawa Pharm. Co. v. Kapoor, 115 F.3d 1332, 1337 (7th Cir.

1997) (“[T]he purpose of section 20A was to extend the protections

of the existing insider-trading prohibition to persons not in




                                        -137-
      Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 138 of 139


privity with the insider”). 43 In this regard, we note that Aegean’s

stock       price    is   alleged    to       have   dropped    48%   following   the

Repurchase.         Id. ¶ 196.

       Accordingly,        lead    plaintiff’s       Section    20A   claim   against

Melissanidis and Gianniotis survives the motion to dismiss.

VI.    Conclusion

       For the foregoing reasons, the Court:

       GRANTS       the    motions       to     dismiss    as    to   Papanicolaou,

Koutsomitopoulos, and Fokas for lack of personal jurisdiction;

        GRANTS the motion to dismiss as to McIlroy for improper

service;

        GRANTS the motions to dismiss as to PwC International, PwC

US, Deloitte Touche, and Deloitte US for failure to state a claim

upon which relief can be granted;

        GRANTS      the   motion    to    dismiss     as   to   Nikolas   Tavlarios,

Georgiopoulos, Konomos, and John Tavlarios for failure to state a

claim upon which relief can be granted;

        GRANTS in part and DENIES in part the motion to dismiss as to

Melissanidis; and




       43Though not directly analogous, we note that Castellano v. Young &
Rubicam, Inc., 257 F.3d 171, 179 (2d Cir. 2001), holds “that just as
knowledgeable corporate insiders have a fiduciary duty to disclose material
facts when entering stock deals with outsiders, so do closed corporations buying
their own stock.”


                                          -138-
    Case 1:18-cv-04993-NRB Document 293 Filed 03/29/21 Page 139 of 139


     DENIES the motions to dismiss as to PwC Greece, Deloitte

Greece, and Gianniotis.

     The Clerk of Court is directed to terminate the motions

pending at ECF Nos. 180, 182, 187, 191, 196, 199, 210, 225, 229,

and 232.

     SO ORDERED.

Dated:     New York, New York
           March 29, 2021

                                       ____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                  -139-
